DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Remarks
Claims 148-253 are pending.

An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.


Claim Objections
Claim 189 is objected to because of the following informalities:  
Claim 189 is a duplicate of claim 188.
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “input unit” in claim 95; “input unit” in claim 136; “output unit” in claim 136; “input unit” in claim 138; 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 148 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim. Note that MPEP 2164.08(a) states that “[a] single means claim, i.e., where a means recitation does not appear in combination with another recited element of means” and claim 148 does not recite any other means.

Claims 182, 184 and 185 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation "minimizing error between information as it exists in the real world and as represented" found in claims 182, 184, and 185, respectively, is not supported by the instant specification. Dependent claims 183 and 186-253 are rejected based upon the dependency on their respective parent claim.

Claims 182, 184 and 185 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “the at least one first item enables understanding without reference to the outside world” found in claims 182, 184, and 185, respectively, is not supported by the instant specification. Dependent claims 183 and 186-253 are rejected based upon the dependency on their respective parent claim.

Claim 201 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “the energy lacks at least one item selected from the group of associated aspect, associated valence, and associated magnitude” is not supported by the instant specification. See MPEP 2173.05(i).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 182-253 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “sufficiently small” in claim 182 is a relative term which renders the claim indefinite. The term “sufficiently small” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Dependent claims 183, 192-193, 200-215, 219-226, 233-234, 236-237, 239-253 are rejected based upon their dependency on claim 182.
The term “sufficiently small” in claim 184 is a relative term which renders the claim indefinite. The term “sufficiently small” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Dependent claims 186-191, 194-199, 216-218, 227-232, 235, 238 are rejected based upon their dependency on claim 184.
The term “sufficiently small” in claim 185 is a relative term which renders the claim indefinite. The term “sufficiently small” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 184, 186-191, 194-199, 216-218, 227-232, 235 and 238 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because Data structures not claimed as embodied in computer-readable media are descriptive material per se and are not statutory because they are not capable of causing functional change in the computer. See, e.g., Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 1760 (claim to a data structure per se held nonstatutory). Such claimed data structures do not define any structural and functional interrelationships between the data structure and other claimed aspects of the invention which permit the data structure’s functionality to be realized. In contrast, a claimed computer-readable medium encoded with a data structure defines structural and functional interrelationships between the data structure and the computer software and hardware components which permit the data structure’s functionality to be realized, and is thus statutory. In addition, claims that do not in any way make tangible any results are also not statutory.


Claim 148 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites at least some of the information is embodied within at least one atom, wherein an atom is defined as an embodiment embodying individual elements of information in a medium wherein the amount of semantic content represented within each individual atom is sufficiently small to facilitate at least one of the group of nuanced context-aware cause-effect computer-based reasoning and the ability of the computer to reuse or reconfigure the at least one atom 'on-the-fly' as is useful in order to meet task demands in context.
The limitation of at least some of the information is embodied within at least one atom, wherein an atom is defined as an embodiment embodying individual elements of information in a medium wherein the amount of semantic content represented within each individual atom is sufficiently small to facilitate at least one of the group of nuanced context-aware cause-effect computer-based reasoning and the ability of the computer to reuse or reconfigure the at least one atom 'on-the-fly' as is useful in order to meet task demands in context, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a system comprising a non-transitory computer-readable medium and a means for embodying information in the medium” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a system comprising a non-transitory computer-readable medium and a means for embodying information in the medium” language, the context of this claim encompasses the user manually performing the claimed steps. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of “a system comprising a non-transitory computer-readable medium and a means for embodying information in the medium” to perform the claimed steps. The “a system comprising a non-transitory computer-readable medium and a means for embodying information in the medium” in the steps is recited at a high-level of generality (i.e., as a generic computer performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “a system comprising a non-transitory computer-readable medium and a means for embodying information in the medium” to perform the claimed steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 149 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the decomposition of at least some of the information into at least one atom, wherein an atom is defined as an embodiment embodying individual elements of information in a medium wherein the amount of semantic content represented within each individual atom is sufficiently small to facilitate at least one of the group of nuanced context-aware cause-effect computer-based reasoning and the ability of the computer to reuse or reconfigure the at least one atom 'on-the-fly' as is useful in order to meet task demands in context.
The limitation of the decomposition of at least some of the information into at least one atom, wherein an atom is defined as an embodiment embodying individual elements of information in a medium wherein the amount of semantic content represented within each individual atom is sufficiently small to facilitate at least one of the group of nuanced context-aware cause-effect computer-based reasoning and the ability of the computer to reuse or reconfigure the at least one atom 'on-the-fly' as is useful in order to meet task demands in context, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “embodying information in a medium”, “computer-based” and “of the computer” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “embodying information in a medium”, “computer-based” and “of the computer” language, the context of this claim encompasses the user manually performing the claimed steps. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements “embodying information in a medium”, “computer-based” and “of the computer” to perform the claimed steps. The computer in the steps is recited at a high-level of generality (i.e., as a generic computer performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “embodying information in a medium”, “computer-based” and “of the computer” to perform the claimed steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 150 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the creation of at least one atom, wherein an atom is defined as an embodiment embodying individual elements of information in a medium wherein the amount of semantic content represented within each individual atom is sufficiently small to facilitate at least one of the group of nuanced context-aware cause-effect computer-based reasoning and the ability of the computer to reuse or reconfigure the at least one atom 'on-the-fly' as is useful in order to meet task demands in context.
The limitation of the creation of at least one atom, wherein an atom is defined as an embodiment embodying individual elements of information in a medium wherein the amount of semantic content represented within each individual atom is sufficiently small to facilitate at least one of the group of nuanced context-aware cause-effect computer-based reasoning and the ability of the computer to reuse or reconfigure the at least one atom 'on-the-fly' as is useful in order to meet task demands in context, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer-based” and “of the computer” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computer-based” and “of the computer” language, the context of this claim encompasses the user manually performing the claimed steps. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements “computer-based” and “of the computer” to perform the claimed steps. The computer in the steps is recited at a high-level of generality (i.e., as a generic computer performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “computer-based” and “of the computer” to perform the claimed steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 151 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a reasoning substrate, and one or more reasoning procedures, wherein: the input information comprises at least one item selected from the group of data, knowledge, task information, and configuration information to configure a computer or to combine capabilities of the computer as required for at least one task to be performed; the reasoning substrate comprises some portion of the input information; and the one or more reasoning procedures comprise instructions executed on the processor involving at least one or more atoms within the reasoning substrate, wherein an atom is defined as an embodiment embodying individual elements of information in a medium wherein the amount of semantic content represented within each individual atom is sufficiently small to facilitate at least one of the group of nuanced context-aware cause-effect computer-based reasoning and the ability of the computer to reuse or reconfigure the at least one atom 'on-the-fly' as is useful in order to meet task demands in context.
The limitation of a reasoning substrate, and one or more reasoning procedures, wherein: the input information comprises at least one item selected from the group of data, knowledge, task information, and configuration information to configure a computer or to combine capabilities of the computer as required for at least one task to be performed; the reasoning substrate comprises some portion of the input information; and the one or more reasoning procedures comprise instructions executed on the processor involving at least one or more atoms within the reasoning substrate, wherein an atom is defined as an embodiment embodying individual elements of information in a medium wherein the amount of semantic content represented within each individual atom is sufficiently small to facilitate at least one of the group of nuanced context-aware cause-effect computer-based reasoning and the ability of the computer to reuse or reconfigure the at least one atom 'on-the-fly' as is useful in order to meet task demands in context, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a processor” language, the steps in the context of this claim encompasses the user manually performing the claimed elements. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element – “a processor”, perform the claimed steps. The “a processor”, in the claimed steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “a processor”, to perform the steps claimed amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. In addition, the claimed “input” step is considered insignificant extra-solution activity of data gathering and such activity does not amount to an inventive concept (see MPEP 2106.05(g)). The claim is not patent eligible.

Claims 152-173 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. These claims depend from independent claim 151 and do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims are not patent eligible.

Claim 174 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites receiving input information to form a reasoning substrate, wherein the input information comprises at least one of data, knowledge, and configuration information to configure a computer or to combine capabilities of the computer as required for at least one task to be performed; performing at least one computation involving atoms within the reasoning substrate, wherein an atom is defined as an embodiment embodying individual elements of information in a medium wherein the amount of semantic content represented within each individual atom is sufficiently small to facilitate at least one of the group of nuanced context-aware cause-effect computer-based reasoning and the ability of the computer to reuse or reconfigure the at least one atom 'on-the-fly' as is useful in order to meet task demands in context and; generating at least some part of the output information with reference to at least some part of the reasoning substrate.
The limitation of receiving input information to form a reasoning substrate, wherein the input information comprises at least one of data, knowledge, and configuration information to configure a computer or to combine capabilities of the computer as required for at least one task to be performed; performing at least one computation involving atoms within the reasoning substrate, wherein an atom is defined as an embodiment embodying individual elements of information in a medium wherein the amount of semantic content represented within each individual atom is sufficiently small to facilitate at least one of the group of nuanced context-aware cause-effect computer-based reasoning and the ability of the computer to reuse or reconfigure the at least one atom 'on-the-fly' as is useful in order to meet task demands in context and; generating at least some part of the output information with reference to at least some part of the reasoning substrate, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a computer”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a computer” language, the steps in the context of this claim encompasses the user manually performing the claimed elements. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element – “a computer”, perform the claimed steps. The “a computer”, in the claimed steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “a computer”, to perform the steps claimed amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. In addition, the claimed “receiving input” step is considered insignificant extra-solution activity of data gathering and such activity does not amount to an inventive concept (see MPEP 2106.05(g)). The claim is not patent eligible.

Claim 175 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. This claim depends from independent claim 174 and does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

Claim 176 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the atomic knowledge data comprises at least one atom; and an atom is defined as an embodiment embodying individual elements of information in a medium wherein the amount of semantic content represented within each individual atom is sufficiently small to facilitate at least one of the group of nuanced context-aware cause-effect computer-based reasoning and the ability of the computer system to reuse or reconfigure the at least one atom 'on-the-fly' as is useful in order to meet task demands in context.
The limitation of the atomic knowledge data comprises at least one atom; and an atom is defined as an embodiment embodying individual elements of information in a medium wherein the amount of semantic content represented within each individual atom is sufficiently small to facilitate at least one of the group of nuanced context-aware cause-effect computer-based reasoning and the ability of the computer system to reuse or reconfigure the at least one atom 'on-the-fly' as is useful in order to meet task demands in context, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer system” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computer system” language, the context of this claim encompasses the user manually performing the claimed steps. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a computer system to perform the claimed steps. The computer in the steps is recited at a high-level of generality (i.e., as a generic computer performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer system to perform the claimed steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 177 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites representing information characterized in that the information that has been represented is capable of increasing at least one item selected from the group of semantic surface area, semantic availability, nuance, cross-domain semantic capabilities, and inference generating capacity (IGC).
The limitation of representing information characterized in that the information that has been represented is capable of increasing at least one item selected from the group of semantic surface area, semantic availability, nuance, cross-domain semantic capabilities, and inference generating capacity (IGC), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer-implemented” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computer-implemented” language, the context of this claim encompasses the user manually performing the claimed steps. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using computer-implemented to perform the claimed steps. The computer-implemented in the steps is recited at a high-level of generality (i.e., as a generic computer performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer-implemented to perform the claimed steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 178 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites representing information characterized in that the information that has been represented is capable of enabling at least one item selected from the group of re-construal, reasoning at varied levels of analysis, proof, proof of proper operation, provably correct operation, transparency, transparent operation, explainability, explainable operation, cross-domain reasoning, representation of information of all types, embodying learnable information, resistance to bad information, source independence, verification, verifiability, reducing bias, avoiding bias, representing context, information fusion, information integration, context sensitivity, and the delaying of at least one item selected from the group of construal and reification until at least one time selected from the group of runtime, time when required, time of further reasoning, and time of later reasoning.
The limitation of representing information characterized in that the information that has been represented is capable of enabling at least one item selected from the group of re-construal, reasoning at varied levels of analysis, proof, proof of proper operation, provably correct operation, transparency, transparent operation, explainability, explainable operation, cross-domain reasoning, representation of information of all types, embodying learnable information, resistance to bad information, source independence, verification, verifiability, reducing bias, avoiding bias, representing context, information fusion, information integration, context sensitivity, and the delaying of at least one item selected from the group of construal and reification until at least one time selected from the group of runtime, time when required, time of further reasoning, and time of later reasoning, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer-implemented” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computer-implemented” language, the context of this claim encompasses the user manually performing the claimed steps. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using computer-implemented to perform the claimed steps. The computer-implemented in the steps is recited at a high-level of generality (i.e., as a generic computer performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer-implemented to perform the claimed steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 179 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites data representing one or more atoms, wherein an atom is defined as an embodiment embodying individual elements of information in a medium wherein the amount of semantic content represented within each individual atom is sufficiently small to facilitate at least one of the group of nuanced context-aware cause-effect computer-based reasoning and the ability of the computer to reuse or reconfigure the at least one atom 'on-the-fly' as is useful in order to meet task demands in context.
The limitation of data representing one or more atoms, wherein an atom is defined as an embodiment embodying individual elements of information in a medium wherein the amount of semantic content represented within each individual atom is sufficiently small to facilitate at least one of the group of nuanced context-aware cause-effect computer-based reasoning and the ability of the computer to reuse or reconfigure the at least one atom 'on-the-fly' as is useful in order to meet task demands in context, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “machine having a memory” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “machine having a memory” language, the context of this claim encompasses the user manually performing the claimed steps. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a machine having a memory to perform the claimed steps. The computer in the steps is recited at a high-level of generality (i.e., as a generic computer performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a machine having a memory to perform the claimed steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 180 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites operating upon one or more atoms, wherein an atom is defined as an embodiment embodying individual elements of information in a medium wherein the amount of semantic content represented within each individual atom is sufficiently small to facilitate at least one of the group of nuanced context-aware cause-effect computer-based reasoning and the ability of the computer to reuse or reconfigure the at least one atom 'on-the-fly' as is useful in order to meet task demands in context.
The limitation of operating upon one or more atoms, wherein an atom is defined as an embodiment embodying individual elements of information in a medium wherein the amount of semantic content represented within each individual atom is sufficiently small to facilitate at least one of the group of nuanced context-aware cause-effect computer-based reasoning and the ability of the computer to reuse or reconfigure the at least one atom 'on-the-fly' as is useful in order to meet task demands in context, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “machine having a memory” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “machine having a memory” language, the context of this claim encompasses the user manually performing the claimed steps. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a machine having a memory to perform the claimed steps. The computer in the steps is recited at a high-level of generality (i.e., as a generic computer performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a machine having a memory to perform the claimed steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 181 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites operating upon one or more atoms, wherein an atom is defined as an embodiment embodying individual elements of information in a medium wherein the amount of semantic content represented within each individual atom is sufficiently small to facilitate at least one of the group of nuanced context-aware cause-effect computer-based reasoning and the ability of the computer to reuse or reconfigure the at least one atom 'on-the-fly' as is useful in order to meet task demands in context.
The limitation of operating upon one or more atoms, wherein an atom is defined as an embodiment embodying individual elements of information in a medium wherein the amount of semantic content represented within each individual atom is sufficiently small to facilitate at least one of the group of nuanced context-aware cause-effect computer-based reasoning and the ability of the computer to reuse or reconfigure the at least one atom 'on-the-fly' as is useful in order to meet task demands in context, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computer” language, the context of this claim encompasses the user manually performing the claimed steps. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a computer to perform the claimed steps. The computer in the steps is recited at a high-level of generality (i.e., as a generic computer performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the claimed steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claims 182 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites at least one item selected from the group of: directed to, involve, interact with, change, generate, modify, access, read, store, and load at least one aspect of at least one instance of a second non-transitory computer-readable medium containing at least one instance of at least one first item selected from the group of data structure and representation wherein at least one item selected from the following group holds true: (a) the at least one first item is capable of at least one item selected from the group of: (i) enabling maximal inference generating capacity, (ii) maximizing the surface area of the information stored within the at least one first item, (iii) minimizing error between information as it exists in the real world and as represented, (iv) maximizing the nuance of the information in the at least one first item, (v) enabling at least one item selected from the group of development of, use of, and application of primitives that best fit the information stored in the at least one first item, (vi) enabling maximization of the number of primitives across which information is stored in the at least one first item, and (vii) enabling minimization of the level of semantic entropy in the at least one first item; (b) the amount of semantic content stored within at least one element of the at least one first item is sufficiently small to allow the content of the at least one element to be reused and reconfigured ‘on-the-fly’ as required by the computer in order to meet particular contextualized task demands, and; (c) at least one item selected from the group of the information represented in the at least one first item, at least some of the information represented in the at least one first item, and the at least one first item enables understanding without reference to the outside world.
The limitation of at least one item selected from the group of: directed to, involve, interact with, change, generate, modify, access, read, store, and load at least one aspect of at least one instance of a second non-transitory computer- readable medium containing at least one instance of at least one first item selected from the group of data structure and representation wherein at least one item selected from the following group holds true: (a) the at least one first item is capable of at least one item selected from the group of: (i) enabling maximal inference generating capacity, (ii) maximizing the surface area of the information stored within the at least one first item, (iii) minimizing error between information as it exists in the real world and as represented, (iv) maximizing the nuance of the information in the at least one first item, (v) enabling at least one item selected from the group of development of, use of, and application of primitives that best fit the information stored in the at least one first item, (vi) enabling maximization of the number of primitives across which information is stored in the at least one first item, and (vii) enabling minimization of the level of semantic entropy in the at least one first item; (b) the amount of semantic content stored within at least one element of the at least one first item is sufficiently small to allow the content of the at least one element to be reused and reconfigured ‘on-the-fly’ as required by the computer in order to meet particular contextualized task demands, and; (c) at least one item selected from the group of the information represented in the at least one first item, at least some of the information represented in the at least one first item, and the at least one first item enables understanding without reference to the outside world, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “at least one central processing unit (CPU),” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “at least one central processing unit (CPU)” language, the steps in the context of this claim could be performed by a user manually performing these steps and are processes that, under their broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using at least one central processing unit (CPU) to perform the claimed steps. The processor in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using at least one central processing unit (CPU) to the claimed steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 183 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. These claims depend from independent claim 182 and do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims are not patent eligible.

Claim 184 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites at least one item selected from the following group holds true: (a) the data structure is capable of at least one item selected from the group of: (i) enabling maximal inference generating capacity, (ii) maximizing the surface area of the information stored within the data structure, (iii) minimizing error between information as it exists in the real world and as represented, (iv) maximizing the nuance of the information in the data structure, (v) enabling at least one item selected from the group of development of, use of, and application of primitives that best fit the information stored in the data structure, (vi) enabling maximization of the number of primitives across which information is stored in the data structure, and (vii) enabling minimization of the level of semantic entropy in the data structure; (b) the amount of semantic content stored within at least one element of the data structure is sufficiently small to allow the content of the at least one element to be reused and reconfigured ‘on-the-fly’ as required by the computer in order to meet particular contextualized task demands, and; (c) at least one item selected from the group of the information represented in the data structure, at least some of the information represented in the data structure, and the data structure enables understanding without reference to the outside world.
The limitation of at least one item selected from the following group holds true: (a) the data structure is capable of at least one item selected from the group of: (i) enabling maximal inference generating capacity, (ii) maximizing the surface area of the information stored within the data structure, (iii) minimizing error between information as it exists in the real world and as represented, (iv) maximizing the nuance of the information in the data structure, (v) enabling at least one item selected from the group of development of, use of, and application of primitives that best fit the information stored in the data structure, (vi) enabling maximization of the number of primitives across which information is stored in the data structure, and (vii) enabling minimization of the level of semantic entropy in the data structure; (b) the amount of semantic content stored within at least one element of the data structure is sufficiently small to allow the content of the at least one element to be reused and reconfigured ‘on-the-fly’ as required by the computer in order to meet particular contextualized task demands, and; (c) at least one item selected from the group of the information represented in the data structure, at least some of the information represented in the data structure, and the data structure enables understanding without reference to the outside world, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. The limitations, as drafted, are processes that, under their broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 185 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites at least one item selected from the group of: directed to, involve, interact with, change, generate, modify, access, read, store, and load at least one aspect of at least one instance of a second non-transitory computer-readable medium containing at least one instance of at least one first item selected from the group of data structure and representation wherein at least one item selected from the following group holds true: (a) the at least one first item is capable of at least one item selected from the group of: (i) enabling maximal inference generating capacity, (ii) maximizing the surface area of the information stored within the at least one first item, (iii) minimizing error between information as it exists in the real world and as represented, (iv) maximizing the nuance of the information in the at least one first item, (v) enabling at least one item selected from the group of development of, use of, and application of primitives that best fit the information stored in the at least one first item, (vi) enabling maximization of the number of primitives across which information is stored in the at least one first item, and (vii) enabling minimization of the level of semantic entropy in the at least one first item; (b) the amount of semantic content stored within at least one element of the at least one first item is sufficiently small to allow the content of the at least one element to be reused and reconfigured ‘on-the-fly’ as required by the computer in order to meet particular contextualized task demands, and; (c) at least one item selected from the group of the information represented in the at least one first item, at least some of the information represented in the at least one first item, and the at least one first item enables understanding without reference to the outside world.
The limitation of at least one item selected from the group of: directed to, involve, interact with, change, generate, modify, access, read, store, and load at least one aspect of at least one instance of a second non-transitory computer-readable medium containing at least one instance of at least one first item selected from the group of data structure and representation wherein at least one item selected from the following group holds true: (a) the at least one first item is capable of at least one item selected from the group of: (i) enabling maximal inference generating capacity, (ii) maximizing the surface area of the information stored within the at least one first item, (iii) minimizing error between information as it exists in the real world and as represented, (iv) maximizing the nuance of the information in the at least one first item, (v) enabling at least one item selected from the group of development of, use of, and application of primitives that best fit the information stored in the at least one first item, (vi) enabling maximization of the number of primitives across which information is stored in the at least one first item, and (vii) enabling minimization of the level of semantic entropy in the at least one first item; (b) the amount of semantic content stored within at least one element of the at least one first item is sufficiently small to allow the content of the at least one element to be reused and reconfigured ‘on-the-fly’ as required by the computer in order to meet particular contextualized task demands, and; (c) at least one item selected from the group of the information represented in the at least one first item, at least some of the information represented in the at least one first item, and the at least one first item enables understanding without reference to the outside world, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a first non-transitory computer-readable medium,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a first non-transitory computer-readable medium” language, the steps in the context of this claim encompasses the user manually performing the steps. Similarly, the limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a first non-transitory computer-readable medium to have instructions to perform the claimed steps. The first non-transitory computer-readable medium in the claimed steps is recited at a high-level of generality (i.e., as a generic first non-transitory computer-readable medium performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a first non-transitory computer-readable medium to have instructions to perform the claimed steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claims 186-191, 194-199, 216-218, 227-232, 235, 238 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. These claims depend from independent claim 184 and do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims are not patent eligible.

Claims 192-193, 200-215, 219-226, 233-234, 236-237, 239-253 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. These claims depend from independent claim 182 and do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims are not patent eligible.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 177-178 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olsher et al. (‘Olsher’ hereinafter) (OLSHER, DANIEL J. and TOH, HENG GUAN, Novel Methods for Energy-Based Cultural Modeling and Simulation: Why Eight Is Great in Chinese Culture, IEEE Symposium Series on Computational Intelligence, 2013, 1-8, IEEE, USA).

As per claim 177, Olsher teaches
A computer-implemented method comprising: representing information characterized in that the information that has been represented is capable of increasing at least one item selected from the group of semantic surface area, semantic availability, nuance, cross-domain semantic capabilities, and inference generating capacity (IGC). (see abstract and section I).

As per claim 178, Olsher teaches
A computer-implemented method comprising: representing information characterized in that the information that has been represented is capable of enabling at least one item selected from the group of re-construal, reasoning at varied levels of analysis, proof, proof of proper operation, provably correct operation, transparency, transparent operation, explainability, explainable operation, cross-domain reasoning, representation of information of all types, embodying learnable information, resistance to bad information, source independence, verification, verifiability, reducing bias, avoiding bias, representing context, information fusion, information integration, context sensitivity, and the delaying of at least one item selected from the group of construal and reification until at least one time selected from the group of runtime, time when required, time of further reasoning, and time of later reasoning. (see abstract and section I).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 148-150, 176 and 179-181 are rejected under 35 U.S.C. 103 as being unpatentable over Olsher et al. (‘Olsher’ hereinafter) (OLSHER, DANIEL J. and TOH, HENG GUAN, Novel Methods for Energy-Based Cultural Modeling and Simulation: Why Eight Is Great in Chinese Culture, IEEE Symposium Series on Computational Intelligence, 2013, 1-8, IEEE, USA) in view of Kudritskiy (Publication Number 20130254138).

As per claim 148, Olsher teaches
A system comprising a non-transitory computer-readable medium and a means for embodying information […] wherein at least some of the information is embodied within at least one atom, wherein an atom is defined as an embodiment embodying individual elements of information […] wherein the amount of semantic content represented within each individual atom is sufficiently small to facilitate at least one of the group of nuanced context-aware cause-effect computer-based reasoning […]. (simple elements or concepts in culture network, section III, page 75, left column; see figure 1; energy flows cause certain network regions to become more important, section V.I., page 77, right column; see also figure 1 and section IX with examples of energy flows and effects)
Olsher does not explicitly indicate “and the ability of the computer to reuse or reconfigure the at least one atom 'on-the-fly' as is useful in order to meet task demands in context”, “in a medium”, “in a medium”.
However, Kudritskiy discloses “and the ability of the computer to reuse or reconfigure the at least one atom 'on-the-fly' as is useful in order to meet task demands in context” (modify values of nodes in real-time, paragraph [0068]; try-and-see approach similar to how an animal may modify its behavior, paragraph [0082], where it is noted one of skill in the art would know that modifying behavior in such a way could help meet task demands), “in a medium”, “in a medium” (paragraph [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Olsher and Kudritskiy because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing for viewing and modifying neural network components and connections in real-time to better test different scenarios or simulations (Kudritskiy, paragraph [0046]). This gives the user the advantage of not having to build entirely different scenarios or simulations but make modifications to existing models.

As per claim 149, Olsher teaches
A method for embodying information […] comprising the decomposition of at least some of the information into at least one atom, wherein an atom is defined as an embodiment embodying individual elements of information […] wherein the amount of semantic content represented within each individual atom is sufficiently small to facilitate at least one of the group of nuanced context-aware cause-effect computer-based reasoning […]. (simple elements or concepts in culture network, section III, page 75, left column; see figure 1; energy flows cause certain network regions to become more important, section V.I., page 77, right column; see also figure 1 and section IX with examples of energy flows and effects)
Olsher does not explicitly indicate “and the ability of the computer to reuse or reconfigure the at least one atom 'on-the-fly' as is useful in order to meet task demands in context”, “in a medium”, “in a medium”.
However, Kudritskiy discloses “and the ability of the computer to reuse or reconfigure the at least one atom 'on-the-fly' as is useful in order to meet task demands in context” (modify values of nodes in real-time, paragraph [0068]; try-and-see approach similar to how an animal may modify its behavior, paragraph [0082], where it is noted one of skill in the art would know that modifying behavior in such a way could help meet task demands), “in a medium”, “in a medium” (paragraph [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Olsher and Kudritskiy because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing for viewing and modifying neural network components and connections in real-time to better test different scenarios or simulations (Kudritskiy, paragraph [0046]). This gives the user the advantage of not having to build entirely different scenarios or simulations but make modifications to existing models.

As per claim 150, Olsher teaches
A method comprising the creation of at least one atom, wherein an atom is defined as an embodiment embodying individual elements of information […] wherein the amount of semantic content represented within each individual atom is sufficiently small to facilitate at least one of the group of nuanced context-aware cause-effect computer-based reasoning […]. (simple elements or concepts in culture network, section III, page 75, left column; see figure 1; energy flows cause certain network regions to become more important, section V.I., page 77, right column; see also figure 1 and section IX with examples of energy flows and effects)
Olsher does not explicitly indicate “and the ability of the computer to reuse or reconfigure the at least one atom 'on-the-fly' as is useful in order to meet task demands in context”, “in a medium”.
However, Kudritskiy discloses “and the ability of the computer to reuse or reconfigure the at least one atom 'on-the-fly' as is useful in order to meet task demands in context” (modify values of nodes in real-time, paragraph [0068]; try-and-see approach similar to how an animal may modify its behavior, paragraph [0082], where it is noted one of skill in the art would know that modifying behavior in such a way could help meet task demands) , “in a medium” (paragraph [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Olsher and Kudritskiy because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing for viewing and modifying neural network components and connections in real-time to better test different scenarios or simulations (Kudritskiy, paragraph [0046]). This gives the user the advantage of not having to build entirely different scenarios or simulations but make modifications to existing models.

As per claim 176, Olsher teaches
A computer system capable of operating upon atomic knowledge data, wherein: the atomic knowledge data comprises at least one atom; and an atom is defined as an embodiment embodying individual elements of information […] wherein the amount of semantic content represented within each individual atom is sufficiently small to facilitate at least one of the group of nuanced context-aware cause-effect computer-based reasoning […]. (simple elements or concepts in culture network, section III, page 75, left column; see figure 1; energy flows cause certain network regions to become more important, section V.I., page 77, right column; see also figure 1 and section IX with examples of energy flows and effects)
Olsher does not explicitly indicate “and the ability of the computer to reuse or reconfigure the at least one atom 'on-the-fly' as is useful in order to meet task demands in context”, “in a medium”.
However, Kudritskiy discloses “and the ability of the computer to reuse or reconfigure the at least one atom 'on-the-fly' as is useful in order to meet task demands in context” (modify values of nodes in real-time, paragraph [0068]; try-and-see approach similar to how an animal may modify its behavior, paragraph [0082], where it is noted one of skill in the art would know that modifying behavior in such a way could help meet task demands) , “in a medium” (paragraph [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Olsher and Kudritskiy because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing for viewing and modifying neural network components and connections in real-time to better test different scenarios or simulations (Kudritskiy, paragraph [0046]). This gives the user the advantage of not having to build entirely different scenarios or simulations but make modifications to existing models.

As per claim 179, Olsher teaches
A machine having a memory which contains data representing one or more atoms, wherein an atom is defined as an embodiment embodying individual elements of information […] wherein the amount of semantic content represented within each individual atom is sufficiently small to facilitate at least one of the group of nuanced context-aware cause-effect computer-based reasoning […]. (simple elements or concepts in culture network, section III, page 75, left column; see figure 1; energy flows cause certain network regions to become more important, section V.I., page 77, right column; see also figure 1 and section IX with examples of energy flows and effects)
Olsher does not explicitly indicate “and the ability of the computer to reuse or reconfigure the at least one atom 'on-the-fly' as is useful in order to meet task demands in context”, “in a medium”.
However, Kudritskiy discloses “and the ability of the computer to reuse or reconfigure the at least one atom 'on-the-fly' as is useful in order to meet task demands in context” (modify values of nodes in real-time, paragraph [0068]; try-and-see approach similar to how an animal may modify its behavior, paragraph [0082], where it is noted one of skill in the art would know that modifying behavior in such a way could help meet task demands), “in a medium” (paragraph [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Olsher and Kudritskiy because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing for viewing and modifying neural network components and connections in real-time to better test different scenarios or simulations (Kudritskiy, paragraph [0046]). This gives the user the advantage of not having to build entirely different scenarios or simulations but make modifications to existing models.

As per claim 180, Olsher teaches
A machine having a memory containing instructions capable of operating upon one or more atoms, wherein an atom is defined as an embodiment embodying individual elements of information […] wherein the amount of semantic content represented within each individual atom is sufficiently small to facilitate at least one of the group of nuanced context-aware cause-effect computer-based reasoning […]. (simple elements or concepts in culture network, section III, page 75, left column; see figure 1; energy flows cause certain network regions to become more important, section V.I., page 77, right column; see also figure 1 and section IX with examples of energy flows and effects)
Olsher does not explicitly indicate “and the ability of the computer to reuse or reconfigure the at least one atom 'on-the-fly' as is useful in order to meet task demands in context”, “in a medium”.
However, Kudritskiy discloses “and the ability of the computer to reuse or reconfigure the at least one atom 'on-the-fly' as is useful in order to meet task demands in context” (modify values of nodes in real-time, paragraph [0068]; try-and-see approach similar to how an animal may modify its behavior, paragraph [0082], where it is noted one of skill in the art would know that modifying behavior in such a way could help meet task demands), “in a medium” (paragraph [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Olsher and Kudritskiy because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing for viewing and modifying neural network components and connections in real-time to better test different scenarios or simulations (Kudritskiy, paragraph [0046]). This gives the user the advantage of not having to build entirely different scenarios or simulations but make modifications to existing models.

As per claim 181, Olsher teaches
A computer programmed to execute instructions capable of operating upon one or more atoms, wherein an atom is defined as an embodiment embodying individual elements of information […] wherein the amount of semantic content represented within each individual atom is sufficiently small to facilitate at least one of the group of nuanced context-aware cause-effect computer-based reasoning […]. (simple elements or concepts in culture network, section III, page 75, left column; see figure 1; energy flows cause certain network regions to become more important, section V.I., page 77, right column; see also figure 1 and section IX with examples of energy flows and effects)
Olsher does not explicitly indicate “and the ability of the computer to reuse or reconfigure the at least one atom 'on-the-fly' as is useful in order to meet task demands in context”, “in a medium”.
However, Kudritskiy discloses “and the ability of the computer to reuse or reconfigure the at least one atom 'on-the-fly' as is useful in order to meet task demands in context” (modify values of nodes in real-time, paragraph [0068]; try-and-see approach similar to how an animal may modify its behavior, paragraph [0082], where it is noted one of skill in the art would know that modifying behavior in such a way could help meet task demands), “in a medium” (paragraph [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Olsher and Kudritskiy because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing for viewing and modifying neural network components and connections in real-time to better test different scenarios or simulations (Kudritskiy, paragraph [0046]). This gives the user the advantage of not having to build entirely different scenarios or simulations but make modifications to existing models.


Claims 151-175 are rejected under 35 U.S.C. 103 as being unpatentable over Olsher et al. (‘Olsher’ hereinafter) (OLSHER, DANIEL J. and TOH, HENG GUAN, Novel Methods for Energy-Based Cultural Modeling and Simulation: Why Eight Is Great in Chinese Culture, IEEE Symposium Series on Computational Intelligence, 2013, 1-8, IEEE, USA) in view of Kudritskiy (Publication Number 20130254138) and further in view of Olsher (‘Olsher2’ hereinafter) (OLSHER, DANIEL J., Cognitive/AI Peacekeeping Decision Support Models, IEEE 2013 Global Humanitarian Technology Conference, 2013, 137-143, IEEE, USA).

As per claim 151, Olsher teaches
A system comprising: (see abstract) 
 […] involving at least one or more atoms within the reasoning substrate, wherein an atom is defined as an embodiment embodying individual elements of information […] wherein the amount of semantic content represented within each individual atom is sufficiently small to facilitate at least one of the group of nuanced context-aware cause-effect computer-based reasoning […]. (simple elements or concepts in culture network, section III, page 75, left column; see figure 1; energy flows cause certain network regions to become more important, section V.I., page 77, right column; see also figure 1 and section IX with examples of energy flows and effects)
Olsher does not explicitly indicate “and the ability of the computer to reuse or reconfigure the at least one atom 'on-the-fly' as is useful in order to meet task demands in context”, “a processor”, “configure a computer or to combine capabilities of the computer as required”, “instructions executed on the processor”, “in a medium”.
However, Kudritskiy discloses “and the ability of the computer to reuse or reconfigure the at least one atom 'on-the-fly' as is useful in order to meet task demands in context” (modify values of nodes in real-time, paragraph [0068]; try-and-see approach similar to how an animal may modify its behavior, paragraph [0082], where it is noted one of skill in the art would know that modifying behavior in such a way could help meet task demands), “a processor”, “configure a computer or to combine capabilities of the computer as required”, “instructions executed on the processor” (paragraph [0106]), “in a medium” (paragraph [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Olsher and Kudritskiy because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing for viewing and modifying neural network components and connections in real-time to better test different scenarios or simulations (Kudritskiy, paragraph [0046]). This gives the user the advantage of not having to build entirely different scenarios or simulations but make modifications to existing models.
Neither Olsher nor Kudritskiy explicitly indicate “the input information comprises at least one item selected from the group of data, knowledge, task information, and configuration information to […] for at least one task to be performed; the reasoning substrate comprises some portion of the input information; and the one or more reasoning procedures comprise”
However, Olsher2 discloses “input information, a reasoning substrate, and one or more reasoning procedures, wherein: the input information comprises at least one item selected from the group of data, knowledge, task information, and configuration information to […] for at least one task to be performed; the reasoning substrate comprises some portion of the input information; and the one or more reasoning procedures comprise” (simulation process begins with user submission of queries containing contextual data, proposals, and details on what the user wishes the system to do, section 7.2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Olsher, Kudritskiy and Olsher2 because using the steps claimed would have given those skilled in the art the tools to improve the invention by clarifying and simulate others’ cultures and worldviews during peacekeeping missions to help commanders and planners make emotionally-, psychologically- and culturally aware decisions appropriate for the environments they operate in (Olsher2, abstract). This gives the user the advantage of avoiding knee-jerk and/or rash decisions that are not based on logical analysis.

As per claim 152, Olsher teaches
at least two atoms are combined to form a graph. (simple elements or concepts in culture network, section III, page 75, left column; see figure 1)

As per claim 153, Olsher teaches
graph nodes represent concepts. (simple elements or concepts in culture network, section III, page 75, left column; see figure 1)

As per claim 154, Olsher teaches
multiple subgraphs are combined into larger graphs using nodes as alignment points. (figure 1; where any two nodes with edge could be interpreted as a subgraph).

As per claim 155, Olsher teaches
an edge between nodes represents an energy transfer function, wherein: an energy transfer function is defined as an arbitrary function including energy from at least one of the edge nodes into its input and generating an output energy, and energy comprises at least one item selected from the group of: one or more positive or negative scalar values and associated aspects. (pathways by which energy pushed in specific directions, section V.C., page 76, left column; see also figure 1 and simulation in section IX).

As per claim 156, Olsher teaches
at least some portion of the one or more reasoning procedures comprises propagating energy through the reasoning substrate and/or allowing the energy to be modified or copied by the contents of the reasoning substrate, wherein energy comprises at least one item selected from the group of one or more positive or negative scalar values and associated aspects. (pathways by which energy pushed in specific directions, section V.C., page 76, left column; see also figure 1 and simulation in section IX).

As per claim 157, Olsher teaches
at least some portion of the energy flow is in a reverse direction as defined by the usual direction of the at least some portion of the reasoning substrate. (pathways by which energy pushed in specific directions, section V.C., page 76, left column).

As per claim 158, 
Neither Olsher nor Kudritskiy explicitly indicate “at least some portion of the energy flow is modified by mechanisms other than the use of an energy transfer function, wherein an energy transfer function is defined as an arbitrary function including energy from at least one of the edge nodes into its input and generating an output energy”
However, Olsher2 discloses “at least some portion of the energy flow is modified by mechanisms other than the use of an energy transfer function, wherein an energy transfer function is defined as an arbitrary function including energy from at least one of the edge nodes into its input and generating an output energy” (inject energy into nodes, section 7.2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Olsher, Kudritskiy and Olsher2 because using the steps claimed would have given those skilled in the art the tools to improve the invention by clarifying and simulate others’ cultures and worldviews during peacekeeping missions to help commanders and planners make emotionally-, psychologically- and culturally aware decisions appropriate for the environments they operate in (Olsher2, abstract). This gives the user the advantage of avoiding knee-jerk and/or rash decisions that are not based on logical analysis.

As per claim 159, Olsher teaches
at least a portion of the input information is transformed into at least part of the energy state of at least one portion of the reasoning substrate, wherein energy comprises at least one item selected from the group of one or more positive or negative scalar values and associated aspects. (pathways by which energy pushed in specific directions, section V.C., page 76, left column; see also figure 1 and simulation in section IX).

As per claim 160, 
Neither Olsher nor Kudritskiy explicitly indicate “at least a portion of the input information or reasoning substrate is generated by: analyzing semantic, syntactic, or other information contained within the input information; determining concepts and semantics related to potentially or actually relevant aspects of the results of the analysis; and generating atoms from the results”.
However, Olsher2 discloses “at least a portion of the input information or reasoning substrate is generated by: analyzing semantic, syntactic, or other information contained within the input information; determining concepts and semantics related to potentially or actually relevant aspects of the results of the analysis; and generating atoms from the results” (simulation process begins with user submission of queries containing contextual data, proposals, and details on what the user wishes the system to do, section 7.2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Olsher, Kudritskiy and Olsher2 because using the steps claimed would have given those skilled in the art the tools to improve the invention by clarifying and simulate others’ cultures and worldviews during peacekeeping missions to help commanders and planners make emotionally-, psychologically- and culturally aware decisions appropriate for the environments they operate in (Olsher2, abstract). This gives the user the advantage of avoiding knee-jerk and/or rash decisions that are not based on logical analysis.

As per claim 161, 
Neither Olsher nor Kudritskiy explicitly indicate “at least one of the at least one reasoning procedures generates at least one prediction”.
However, Olsher2 discloses “at least one of the at least one reasoning procedures generates at least one prediction” (predictions, section 7.1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Olsher, Kudritskiy and Olsher2 because using the steps claimed would have given those skilled in the art the tools to improve the invention by clarifying and simulate others’ cultures and worldviews during peacekeeping missions to help commanders and planners make emotionally-, psychologically- and culturally aware decisions appropriate for the environments they operate in (Olsher2, abstract). This gives the user the advantage of avoiding knee-jerk and/or rash decisions that are not based on logical analysis.

As per claim 162, 
Neither Olsher nor Kudritskiy explicitly indicate “at least one of the at least one reasoning procedures generates at least one recommendation”.
However, Olsher2 discloses “at least one of the at least one reasoning procedures generates at least one recommendation” (recommendations, section 5.4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Olsher, Kudritskiy and Olsher2 because using the steps claimed would have given those skilled in the art the tools to improve the invention by clarifying and simulate others’ cultures and worldviews during peacekeeping missions to help commanders and planners make emotionally-, psychologically- and culturally aware decisions appropriate for the environments they operate in (Olsher2, abstract). This gives the user the advantage of avoiding knee-jerk and/or rash decisions that are not based on logical analysis.

As per claim 163, 
Neither Olsher nor Kudritskiy explicitly indicate “at least one of the at least one reasoning procedures selects one or more items from at least one set of items”.
However, Olsher2 discloses “at least one of the at least one reasoning procedures selects one or more items from at least one set of items” (reasoning are used to determine which model concepts are likely to be affected, section 7.2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Olsher, Kudritskiy and Olsher2 because using the steps claimed would have given those skilled in the art the tools to improve the invention by clarifying and simulate others’ cultures and worldviews during peacekeeping missions to help commanders and planners make emotionally-, psychologically- and culturally aware decisions appropriate for the environments they operate in (Olsher2, abstract). This gives the user the advantage of avoiding knee-jerk and/or rash decisions that are not based on logical analysis.

As per claim 164, 
Neither Olsher nor Kudritskiy explicitly indicate “at least one of the at least one reasoning procedures outputs at least one explanation derived from its processing”.
However, Olsher2 discloses “at least one of the at least one reasoning procedures outputs at least one explanation derived from its processing” (recommendations, section 5.4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Olsher, Kudritskiy and Olsher2 because using the steps claimed would have given those skilled in the art the tools to improve the invention by clarifying and simulate others’ cultures and worldviews during peacekeeping missions to help commanders and planners make emotionally-, psychologically- and culturally aware decisions appropriate for the environments they operate in (Olsher2, abstract). This gives the user the advantage of avoiding knee-jerk and/or rash decisions that are not based on logical analysis.

As per claim 165, 
Neither Olsher nor Kudritskiy explicitly indicate “at least one of the at least one reasoning procedures generates at least one controlled action with respect to the input information or reasoning substrate”.
However, Olsher2 discloses “at least one of the at least one reasoning procedures generates at least one controlled action with respect to the input information or reasoning substrate” (actions, sections 5.4&7.2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Olsher, Kudritskiy and Olsher2 because using the steps claimed would have given those skilled in the art the tools to improve the invention by clarifying and simulate others’ cultures and worldviews during peacekeeping missions to help commanders and planners make emotionally-, psychologically- and culturally aware decisions appropriate for the environments they operate in (Olsher2, abstract). This gives the user the advantage of avoiding knee-jerk and/or rash decisions that are not based on logical analysis.

As per claim 166, 
Neither Olsher nor Kudritskiy explicitly indicate “at least one of the at least one reasoning procedures simulates at least one aspect of the human mind”.
However, Olsher2 discloses “at least one of the at least one reasoning procedures simulates at least one aspect of the human mind” (simulation, section 7.2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Olsher, Kudritskiy and Olsher2 because using the steps claimed would have given those skilled in the art the tools to improve the invention by clarifying and simulate others’ cultures and worldviews during peacekeeping missions to help commanders and planners make emotionally-, psychologically- and culturally aware decisions appropriate for the environments they operate in (Olsher2, abstract). This gives the user the advantage of avoiding knee-jerk and/or rash decisions that are not based on logical analysis.

As per claim 167, 
Neither Olsher nor Kudritskiy explicitly indicate “at least some part of the input information concerns at least one item selected from the group of people, investing, currencies, countries, commodities, equities, assets, financial networks, human networks, social networks, and other holistically-related aspects of the foregoing”.
However, Olsher2 discloses “at least some part of the input information concerns at least one item selected from the group of people, investing, currencies, countries, commodities, equities, assets, financial networks, human networks, social networks, and other holistically-related aspects of the foregoing” (simulation process begins with user submission of queries containing contextual data, proposals, and details on what the user wishes the system to do, section 7.2; in the alternative, the input information is nonfunctional descriptive material and are not functionally involved in the steps recited. The type of information is not functionally related to steps claimed.   Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994). Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to input any type of information having any type of contentbecause such data does not functionally relate to the steps claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Olsher, Kudritskiy and Olsher2 because using the steps claimed would have given those skilled in the art the tools to improve the invention by clarifying and simulate others’ cultures and worldviews during peacekeeping missions to help commanders and planners make emotionally-, psychologically- and culturally aware decisions appropriate for the environments they operate in (Olsher2, abstract). This gives the user the advantage of avoiding knee-jerk and/or rash decisions that are not based on logical analysis.

As per claim 168, Olsher teaches
at least some part of the output of the at least one reasoning procedure supports performing at least one item selected from the group of: discover ways to handle situations and changes, set expectations, explain, learn, teach, answer, anticipate, generate awareness, fix, identify, process, lead, remove uncertainty, optimize, advise, understand, think, recommend, predict, simulate, explain, feel, empathize, automate, discover, imagine, data mine, reformulate, support imagination, motivate, convince, persuade, match, plan, connect with other systems, connect with other people, negotiate, simulate, determine impact, simulate impact, determine the future, simulate the future, determine expectations, simulate expectations, simulate future expectations, simulate what if, determine what if, simulate future actions, determine future actions, simulate markets, determine markets, share data, interoperate, collaborate, fuse, combine, change, update, administer, resolve, cooperate, moderate, research, support visualization, change management, change creation, change facilitation, change execution, prevent, avoid, optimize, minimize, maximize, surveil, watch, observe, invest, protect, facilitate, predict the behavior of other systems, adapt to the actual or expected behavior of other systems, make useful inferences, communicate, undertake coordinated responses, control, manage, decide, detect, adjust, infer, automate, innovate, assess, judge, feel, choose, select, sense, verify, adapt, interoperate, create, innovate, classify, categorize, detect, expand, determine, translate, find, decide how to respond to situations, develop strategy, and execute. (results, section X; ‘output … supports’ indicates intended use; Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” The following types of claim language may raise a question as to its limiting effect: (A) statements of intended use or field of use, including statements of purpose or intended use in the preamble, (B) "adapted to" or "adapted for" clauses, (C) "wherein" or "whereby" clauses, (D) contingent limitations, (E) printed matter, or (F) terms with associated functional language. This list of examples is not intended to be exhaustive. The determination of whether particular language is a limitation in a claim depends on the specific facts of the case. See MPEP 2111.04)

As per claim 169, Olsher teaches
at least some part of the output of the at least one reasoning procedure comprises a transformation of at least some part of the input information. (transforms cultural networks, section V.C., page 76, right column).

As per claim 170, Olsher teaches
at least some part of the output of the at least one reasoning procedure is directed to at least one of the group of cyber systems, government, government systems, governmental systems, environmental systems, legal systems, pricing, trust, sales, emergence, emergent systems, discovery, semantic discovery, application discovery, product discovery, literature reference discovery, research discovery, research, research systems, invention, invention discovery, document discovery, digital twins, adaptation, software adaptation, system adaptation, loT, cloud, reality, augmented reality, virtual reality, analysis, system integration, Robotic Process Automation, embodiment, physical systems, bottom-up reasoning, bottom-up construal, holism, holistic reasoning, holistic construal, holistic worldbuilding, storytelling, story creation, physical control systems, conflict systems, explanation, causality, causal systems, control systems, process systems, chemical systems, defense systems, military systems, business systems, human systems, social systems, complex systems, health, therapy, therapies, drugs, medicine, medicines, drug|[s]] development, treatment, treatments, medical supports, medical devices, quality of life support, medical systems, safety systems, dynamic systems, dynamic connectivity, analysis at varying levels of analysis, infrastructure, infrastructure systems, geospatial systems, learning, identifying learnable information, discovering learnable information, embodying learnable information, HCI, interfaces, aviation systems, real-world systems, misinformation, curating information, recommending information, assisting, semantic discovery, intuition, non-conscious reasoning, noise resistance, assistant systems, home automation systems, support systems, aide systems, processing, process support systems, best practices, business, business implementation, advertising, privacy, personal implementation, personal support systems, security systems, cognition, metacognition, metacognitive systems, cognitive systems, context, context-sensitivity, awareness, operation independent of ontologies, human input-independent operation, human intelligence-independent operation, human- independent operation, information extraction, situational awareness, crisis, crisis response, software, software development, computing, self-awareness, self-control, emotion, emotional systems, culture, art, creativity, creative systems, human artifacts, music, cultural systems, autonomous systems, semi- autonomous systems, human-on-the-loop systems, robots, robotic systems, autonomous vehicles, drones, drone systems, airborne systems, subterranean systems, problem solving, natural language, surveillance systems, intelligence systems, prediction systems, aircraft systems, processing systems, reasoning systems, Artificial Intelligence (Al), Al systems, GOFAI, strong Al, General Al, genuine Al, explainable Al, true Al, intuitive Al, and financial systems. (results, section X; ‘output … directed to’ indicates intended use; Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” The following types of claim language may raise a question as to its limiting effect: (A) statements of intended use or field of use, including statements of purpose or intended use in the preamble, (B) "adapted to" or "adapted for" clauses, (C) "wherein" or "whereby" clauses, (D) contingent limitations, (E) printed matter, or (F) terms with associated functional language. This list of examples is not intended to be exhaustive. The determination of whether particular language is a limitation in a claim depends on the specific facts of the case. See MPEP 2111.04)

As per claim 171, 
Neither Olsher nor Kudritskiy explicitly indicate “at least some part of the input information comprises information related to at least one of the group of people, software, systems, firewalls, vulnerabilities, assets, holistically-related aspects of cyber systems, and any object or entity that would be attached to cyber systems”.
However, Olsher2 discloses “at least some part of the input information comprises information related to at least one of the group of people, software, systems, firewalls, vulnerabilities, assets, holistically-related aspects of cyber systems, and any object or entity that would be attached to cyber systems” (simulation process begins with user submission of queries containing contextual data, proposals, and details on what the user wishes the system to do, section 7.2; in the alternative, the input information is nonfunctional descriptive material and are not functionally involved in the steps recited. The type of information is not functionally related to steps claimed.   Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994). Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to input any type of information having any type of contentbecause such data does not functionally relate to the steps claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Olsher, Kudritskiy and Olsher2 because using the steps claimed would have given those skilled in the art the tools to improve the invention by clarifying and simulate others’ cultures and worldviews during peacekeeping missions to help commanders and planners make emotionally-, psychologically- and culturally aware decisions appropriate for the environments they operate in (Olsher2, abstract). This gives the user the advantage of avoiding knee-jerk and/or rash decisions that are not based on logical analysis.
 
As per claim 172, Olsher teaches
at least some part of the output of the at least one reasoning procedure is directed to simulation.(simulation, section IX)

As per claim 173, Olsher teaches
at least some part of the input information or some part of the output of the at least one reasoning procedure is directed to at least one of the group of a customer's satisfaction, customer acquisition, markets, profit generation, problem solving, product or service provision, decision making, situational awareness, psychological effects, real-world effects, business success, marketing considerations, personal preferences of customers, customization of offerings, potential recommendations, future predictions of needs, future predictions of desires, future predictions of events, psychological attributes of customers, potential business inquiries, and potential inquiries of customers. (results, section X; ‘output … directed to’ indicates intended use; Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” The following types of claim language may raise a question as to its limiting effect: (A) statements of intended use or field of use, including statements of purpose or intended use in the preamble, (B) "adapted to" or "adapted for" clauses, (C) "wherein" or "whereby" clauses, (D) contingent limitations, (E) printed matter, or (F) terms with associated functional language. This list of examples is not intended to be exhaustive. The determination of whether particular language is a limitation in a claim depends on the specific facts of the case. See MPEP 2111.04)

As per claim 174, Olsher teaches
A computer-implemented method for converting input information into output information comprising: (see abstract)
[…] performing at least one computation involving atoms within the reasoning substrate, wherein an atom is defined as an embodiment embodying individual elements of information […] wherein the amount of semantic content represented within each individual atom is sufficiently small to facilitate at least one of the group of nuanced context-aware cause-effect computer-based reasoning […]. (simple elements or concepts in culture network, section III, page 75, left column; see figure 1; energy flows cause certain network regions to become more important, section V.I., page 77, right column; see also figure 1 and section IX with examples of energy flows and effects)
Olsher does not explicitly indicate “and the ability of the computer to reuse or reconfigure the at least one atom 'on-the-fly' as is useful in order to meet task demands in context”, “to configure a computer or to combine capabilities of the computer as required”, “in a medium”.
However, Kudritskiy discloses “and the ability of the computer to reuse or reconfigure the at least one atom 'on-the-fly' as is useful in order to meet task demands in context” (modify values of nodes in real-time, paragraph [0068]; try-and-see approach similar to how an animal may modify its behavior, paragraph [0082], where it is noted one of skill in the art would know that modifying behavior in such a way could help meet task demands), “to configure a computer or to combine capabilities of the computer as required” (paragraph [0106]), “in a medium” (paragraph [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Olsher and Kudritskiy because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing for viewing and modifying neural network components and connections in real-time to better test different scenarios or simulations (Kudritskiy, paragraph [0046]). This gives the user the advantage of not having to build entirely different scenarios or simulations but make modifications to existing models.
Neither Olsher nor Kudritskiy explicitly indicate “receiving input information to form a reasoning substrate, wherein the input information comprises at least one of data, knowledge, and configuration information […] for at least one task to be performed;”, “and; generating at least some part of the output information with reference to at least some part of the reasoning substrate”.
However, Olsher2 discloses “receiving input information to form a reasoning substrate, wherein the input information comprises at least one of data, knowledge, and configuration information […] for at least one task to be performed;”, “and; generating at least some part of the output information with reference to at least some part of the reasoning substrate” (simulation process begins with user submission of queries containing contextual data, proposals, and details on what the user wishes the system to do, section 7.2; recommendation with consideration of choice paths, section 5.4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Olsher, Kudritskiy and Olsher2 because using the steps claimed would have given those skilled in the art the tools to improve the invention by clarifying and simulate others’ cultures and worldviews during peacekeeping missions to help commanders and planners make emotionally-, psychologically- and culturally aware decisions appropriate for the environments they operate in (Olsher2, abstract). This gives the user the advantage of avoiding knee-jerk and/or rash decisions that are not based on logical analysis.

As per claim 175, Olsher teaches
[…], cause the method of claim 174 to be performed. (see rejection of claim 174, above)
Olsher does not explicitly indicate “A computer-readable storage medium that is not a transient signal, the computer-readable medium having stored thereon instructions that, when executed by a processor”.
However, Kudritskiy discloses “A computer-readable storage medium that is not a transient signal, the computer-readable medium having stored thereon instructions that, when executed by a processor” (paragraph [0034],[0106]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Olsher and Kudritskiy because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing for viewing and modifying neural network components and connections in real-time to better test different scenarios or simulations (Kudritskiy, paragraph [0046]). This gives the user the advantage of not having to build entirely different scenarios or simulations but make modifications to existing models.


Claims 182-253 are rejected under 35 U.S.C. 103 as being unpatentable over Olsher (‘Olsher2’ hereinafter) (OLSHER, DANIEL J., Cognitive/AI Peacekeeping Decision Support Models, IEEE 2013 Global Humanitarian Technology Conference, 2013, 137-143, IEEE, USA) in view of Hadfield (Publication Number 20080288516).

As per claim 182, Olsher2 teaches (note that emphasis was added for clarity of mapping)
[…]
at least one item selected from the group of: directed to, involve, interact with, change, generate, modify, access, read, store, and load at least one aspect of  […] containing at least one instance of at least one first item selected from the group of data structure and representation (user submits query containing contextual data and involves specifying an action, section 7.2; note that Hadfield teaches a data structure as shown below but was not parsed from this limitation for clarity)
wherein at least one item selected from the following group holds true: (a) the at least one first item is capable of at least one item selected from the group of: (i) enabling maximal inference generating capacity, (ii) maximizing the surface area of the information stored within the at least one first item, (iii) minimizing error between information as it exists in the real world and as represented, (iv) maximizing the nuance of the information in the at least one first item, (v) enabling at least one item selected from the group of development of, use of, and application of primitives that best fit the information stored in the at least one first item, (vi) enabling maximization of the number of primitives across which information is stored in the at least one first item, and (vii) enabling minimization of the level of semantic entropy in the at least one first item; (b) the amount of semantic content stored within at least one element of the at least one first item is sufficiently small to allow the content of the at least one element to be reused and reconfigured ‘on-the-fly’ as required by the computer in order to meet particular contextualized task demands, and; (c) at least one item selected from the group of the information represented in the at least one first item, at least some of the information represented in the at least one first item, and the at least one first item enables understanding without reference to the outside world (query contains data, section 7.2; see also data in prototype Middle Eastern model, section 5.4).
Olsher2 does not explicitly indicate “A system comprising: at least one central processing unit (CPU) with access to a first non-transitory computer-readable medium and program instructions tangibly embodied in the first non-transitory computer-readable medium, wherein at least one of the program instructions is executed on the at least one CPU and wherein the program instructions are directed to”, “at least one instance of a second non-transitory computer-readable medium”, “data structure”
However Hadfield discloses “A system comprising: at least one central processing unit (CPU) with access to a first non-transitory computer-readable medium and program instructions tangibly embodied in the first non-transitory computer-readable medium, wherein at least one of the program instructions is executed on the at least one CPU and wherein the program instructions are directed to”, “at least one instance of a second non-transitory computer-readable medium” (paragraphs [0114]-[0115]), “data structure” (paragraph [0042],[0075]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Olsher2 and Hadfield because using the steps claimed would have given those skilled in the art the tools to improve the invention by being able to store and retrieve concepts for so that future search requests can be made for the data (see Hadfield, paragraphs [0003]-[0008]). This gives the user the advantage of storage so that recreation of all data so that it is not necessary in the future.

As per claim 183,
Olsher2 does not explicitly indicate “the second non-transitory computer-readable medium comprises at least one item selected from the group of a memory, a database, a disk, a hard drive, a solid state cloud storage, and a storage medium”.
However Hadfield discloses “the second non-transitory computer-readable medium comprises at least one item selected from the group of a memory, a database, a disk, a hard drive, a solid state cloud storage, and a storage medium” (paragraphs [0114]-[0115]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Olsher2 and Hadfield because using the steps claimed would have given those skilled in the art the tools to improve the invention by being able to store and retrieve concepts for so that future search requests can be made for the data (see Hadfield, paragraphs [0003]-[0008]). This gives the user the advantage of storage so that recreation of all data so that it is not necessary in the future.

As per claim 184, Olsher2 teaches (note that emphasis was added for clarity of mapping)
[…] wherein at least one item selected from the following group holds true: (a) the data structure is capable of at least one item selected from the group of: (i) enabling maximal inference generating capacity, (ii) maximizing the surface area of the information stored within the data structure, (iii) minimizing error between information as it exists in the real world and as represented, (iv) maximizing the nuance of the information in the data structure, (v) enabling at least one item selected from the group of development of, use of, and application of primitives that best fit the information stored in the data structure, (vi) enabling maximization of the number of primitives across which information is stored in the data structure, and (vii) enabling minimization of the level of semantic entropy in the data structure; (b) the amount of semantic content stored within at least one element of the data structure is sufficiently small to allow the content of the at least one element to be reused and reconfigured ‘on-the-fly’ as required by the computer in order to meet particular contextualized task demands, and; (c) at least one item selected from the group of the information represented in the data structure, at least some of the information represented in the data structure, and the data structure enables understanding without reference to the outside world. (query contains data, section 7.2; see also data in prototype Middle Eastern model, section 5.4; note that Hadfield teaches a data structure as shown below but was not parsed from this limitation for clarity).
Olsher2 does not explicitly indicate “A data structure”.
However Hadfield discloses “A data structure” (paragraph [0042],[0075]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Olsher2 and Hadfield because using the steps claimed would have given those skilled in the art the tools to improve the invention by being able to store and retrieve concepts for so that future search requests can be made for the data (see Hadfield, paragraphs [0003]-[0008]). This gives the user the advantage of storage so that recreation of all data so that it is not necessary in the future.

As per claim 185, Olsher2 teaches (note that emphasis was added for clarity of mapping)
[…] at least one item selected from the group of: directed to, involve, interact with, change, generate, modify, access, read, store, and load at least one aspect […] containing at least one instance of at least one first item selected from the group of data structure and representation (user submits query containing contextual data and involves specifying an action, section 7.2; note that Hadfield teaches a data structure as shown below but was not parsed from this limitation for clarity)
wherein at least one item selected from the following group holds true: (a) the at least one first item is capable of at least one item selected from the group of: (i) enabling maximal inference generating capacity, (ii) maximizing the surface area of the information stored within the at least one first item, (iii) minimizing error between information as it exists in the real world and as represented, (iv) maximizing the nuance of the information in the at least one first item, (v) enabling at least one item selected from the group of development of, use of, and application of primitives that best fit the information stored in the at least one first item, (vi) enabling maximization of the number of primitives across which information is stored in the at least one first item, and (vii) enabling minimization of the level of semantic entropy in the at least one first item; (b) the amount of semantic content stored within at least one element of the at least one first item is sufficiently small to allow the content of the at least one element to be reused and reconfigured ‘on-the-fly’ as required by the computer in order to meet particular contextualized task demands, and;(c) at least one item selected from the group of the information represented in the at least one first item, at least some of the information represented in the at least one first item, and the at least one first item enables understanding without reference to the outside world. (query contains data, section 7.2; see also data in prototype Middle Eastern model, section 5.4; note that Hadfield teaches a data structure as shown below but was not parsed from this limitation for clarity).
Olsher2 does not explicitly indicate “Program instructions tangibly embodied in a first non-transitory computer-readable medium, wherein the program instructions are directed to”, “data structure”, “of at least one instance of a second non-transitory computer-readable medium”.
However Hadfield discloses “Program instructions tangibly embodied in a first non-transitory computer-readable medium, wherein the program instructions are directed to” (paragraph [0114]), “data structure” (paragraph [0042],[0075]), “of at least one instance of a second non-transitory computer-readable medium” (paragraph [0114]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Olsher2 and Hadfield because using the steps claimed would have given those skilled in the art the tools to improve the invention by being able to store and retrieve concepts for so that future search requests can be made for the data (see Hadfield, paragraphs [0003]-[0008]). This gives the user the advantage of storage so that recreation of all data so that it is not necessary in the future.

As per claim 186,
Olsher2 does not explicitly indicate “A system comprising at least one instance of the data structure of claim 184”.
However Hadfield discloses “A system comprising at least one instance of the data structure of claim 184” (paragraph [0042],[0075],[0114]-[0115]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Olsher2 and Hadfield because using the steps claimed would have given those skilled in the art the tools to improve the invention by being able to store and retrieve concepts for so that future search requests can be made for the data (see Hadfield, paragraphs [0003]-[0008]). This gives the user the advantage of storage so that recreation of all data so that it is not necessary in the future.

As per claim 187,
Olsher2 does not explicitly indicate “A method comprising storing at least one instance of the data structure of claim 184 in at least one item selected from the group of a hard drive, a solid state drive, a flash memory, a random access memory, a database, a network, a network drive, and a cloud storage medium”.
However Hadfield discloses “A method comprising storing at least one instance of the data structure of claim 184 in at least one item selected from the group of a hard drive, a solid state drive, a flash memory, a random access memory, a database, a network, a network drive, and a cloud storage medium” (paragraph [0042], [0075], [0114]-[0115]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Olsher2 and Hadfield because using the steps claimed would have given those skilled in the art the tools to improve the invention by being able to store and retrieve concepts for so that future search requests can be made for the data (see Hadfield, paragraphs [0003]-[0008]). This gives the user the advantage of storage so that recreation of all data so that it is not necessary in the future.

As per claim 188,
Olsher2 does not explicitly indicate “A system comprising at least one item selected from the group of a hard drive, a solid State drive, a flash memory, a random access memory, a database, a network, a network drive, and a cloud storage medium, wherein at least one instance of the data structure of claim 184 is stored in the at least one item”.
However Hadfield discloses “A system comprising at least one item selected from the group of a hard drive, a solid State drive, a flash memory, a random access memory, a database, a network, a network drive, and a cloud storage medium, wherein at least one instance of the data structure of claim 184 is stored in the at least one item” (paragraph [0042],[0075],[0114]-[0115]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Olsher2 and Hadfield because using the steps claimed would have given those skilled in the art the tools to improve the invention by being able to store and retrieve concepts for so that future search requests can be made for the data (see Hadfield, paragraphs [0003]-[0008]). This gives the user the advantage of storage so that recreation of all data so that it is not necessary in the future.

As per claim 189,
Olsher2 does not explicitly indicate “A system comprising at least one item selected from the group of a hard drive, a solid State drive, a flash memory, a random access memory, a database, a network, a network drive, and a cloud storage medium, wherein at least one instance of the data structure of claim 184 is stored in the at least one item”.
However Hadfield discloses “A system comprising at least one item selected from the group of a hard drive, a solid State drive, a flash memory, a random access memory, a database, a network, a network drive, and a cloud storage medium, wherein at least one instance of the data structure of claim 184 is stored in the at least one item” (paragraph [0042],[0075],[0114]-[0115]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Olsher2 and Hadfield because using the steps claimed would have given those skilled in the art the tools to improve the invention by being able to store and retrieve concepts for so that future search requests can be made for the data (see Hadfield, paragraphs [0003]-[0008]). This gives the user the advantage of storage so that recreation of all data so that it is not necessary in the future.

As per claim 190, Olsher2 teaches
information, wherein at least one aspect of at least one instance of the at least one instance of the data structure is related to at least some subset of the information. (contextual data, section 7.2, where it is noted that a subset can be the set itself; note that Hadfield teaches a data structure as shown previously).

As per claim 191,
Olsher2 does not explicitly indicate “A system comprising: at least one central processing unit (CPU) and at least one memory connected to the CPU wherein the memory contains at least one instance of the data structure of claim 184”.
However Hadfield discloses “A system comprising: at least one central processing unit (CPU) and at least one memory connected to the CPU wherein the memory contains at least one instance of the data structure of claim 184” (paragraph [0042],[0075],[0114]-[0115]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Olsher2 and Hadfield because using the steps claimed would have given those skilled in the art the tools to improve the invention by being able to store and retrieve concepts for so that future search requests can be made for the data (see Hadfield, paragraphs [0003]-[0008]). This gives the user the advantage of storage so that recreation of all data so that it is not necessary in the future.

As per claim 192, Olsher2 teaches
one or more of the instructions is directed to input. (user input, section 7.2)

As per claim 193, Olsher2 teaches
one or more of the instructions is directed to output. (recommendations, section 7.2, where recommendations can be considered output)

As per claim 194, Olsher2 teaches
the data structure is represented in the form of a graph. (figure 1; note that Hadfield teaches a data structure as shown previously)

As per claim 195, Olsher2 teaches
at least one aspect of the data structure is represented in the form of one item selected from the group of (i) first data and second data and (ii) first data, second data, and third data. (the listed aspects are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited. No functional steps are specifically linked to the type of data and would be performed the same regardless of the data.   Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994). Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have data structure with data because such data does not functionally relate to the steps claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention; note that Hadfield teaches a data structure as shown previously)

As per claim 196, Olsher2 teaches
at least one aspect of at least one item selected from the group of at least one aspect of the first data, at least one aspect of the second data, and at least one aspect of the third data represents at least one concept. (simulation has concepts, section 7.2 & figure 2).

As per claim 197, Olsher2 teaches
at least one aspect of at least one item selected from the group of at least one aspect of the first data, at least one aspect of the second data, and at least one aspect of the third data represents at least one label. (figure 1, where nodes and edges have labels)

As per claim 198, Olsher2 teaches
at least one aspect of the label performs the function of at least one item selected from the group of elucidating, adjusting, facilitating, modifying, changing, suppressing, and interacting. (figure 1, where nodes and edges have labels and labels relate to changing such as energy change)

As per claim 199, Olsher2 teaches
the label is at least one of a function, a correlation, a connection, a semantic component, a causal nexus, a semantic primitive, and an association. (figure 1, where nodes and edges have labels and labels relate to changing such as energy change and change is a function)

As per claim 200, Olsher2 teaches
energy, wherein the energy comprises movable information optionally including at least one item selected from the group of associated aspect, associated valence, and associated magnitude. (flow of energy from one concept to another and can be understood as a combined measure of approval, emotional power, possibility, and importance, expressed as a positive/negative numerical value, section 4; note that there is no valence shown).

As per claim 201, Olsher2 teaches
the energy lacks at least one item selected from the group of associated aspect, associated valence, and associated magnitude. (flow of energy from one concept to another and can be understood as a combined measure of approval, emotional power, possibility, and importance, expressed as a positive/negative numerical value, section 4; note that there is no valence shown).

As per claim 202, Olsher2 teaches
the energy flows within a non-transitory computer-readable medium. (flow of energy from one concept to another and can be understood as a combined measure of approval, emotional power, possibility, and importance, expressed as a positive/negative numerical value, section 4).

As per claim 203, Olsher2 teaches
the energy flows in at least one direction within a non-transitory computer-readable medium. (flow of energy from one concept to another and can be understood as a combined measure of approval, emotional power, possibility, and importance, expressed as a positive/negative numerical value, section 4).

As per claim 204, Olsher2 teaches
the energy flows in a manner guided by at least one aspect of at least one element of the data structure of claim 184. (flow of energy from one concept to another and can be understood as a combined measure of approval, emotional power, possibility, and importance, expressed as a positive/negative numerical value, section 4; note that Hadfield teaches a data structure as shown previously).

As per claim 205, Olsher2 teaches
the energy flows in a manner guided by at least one of the program instructions. (flow of energy from one concept to another and can be understood as a combined measure of approval, emotional power, possibility, and importance, expressed as a positive/negative numerical value, section 4).

As per claim 206, Olsher2 teaches
[…], wherein the energy flows in a manner guided by at least aspect of the contents […]. (flow of energy from one concept to another and can be understood as a combined measure of approval, emotional power, possibility, and importance, expressed as a positive/negative numerical value, section 4)
Olsher2 does not explicitly indicate “a memory … of the memory”.
However Hadfield discloses “a memory … of the memory” (paragraph [0042],[0075],[0114]-[0115]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Olsher2 and Hadfield because using the steps claimed would have given those skilled in the art the tools to improve the invention by being able to store and retrieve concepts for so that future search requests can be made for the data (see Hadfield, paragraphs [0003]-[0008]). This gives the user the advantage of storage so that recreation of all data so that it is not necessary in the future.

As per claim 207, Olsher2 teaches
the energy flows from at least one first aspect of at least one element of at least one instance of the data structure of claim 184 to least one second aspect of at least one element of at least one instance of the data structure of claim 184. (flow of energy from one concept to another and can be understood as a combined measure of approval, emotional power, possibility, and importance, expressed as a positive/negative numerical value, section 4; note that Hadfield teaches a data structure as shown previously).

As per claim 208, Olsher2 teaches
the energy does not flow from at least one first aspect of at least one element of at least one instance of the data structure of claim 184 to least one second aspect of at least one element of at least one instance of the data structure of claim 184. (flow of energy from one concept to another and can be understood as a combined measure of approval, emotional power, possibility, and importance, expressed as a positive/negative numerical value, section 4, where one of skill in the art would know that energy does not have to flow where certain conditions as described by Olsher2 do not occur; note that Hadfield teaches a data structure as shown previously).

As per claim 209, Olsher2 teaches
the at least one associated aspect is at least one item selected from the group of a magnitude, a valence, a property, a description, a color, a weight, a brightness, a distinction, a belief, an emotion, a strength, a durability, an evaluation, an appraisal, a level of emotional engagement, an expectation, a goal, a classification, a viewpoint, an association, an attribution, a time duration, and a semantic component. (magnitude of the positive energy can be determined, section 5.3)

As per claim 210, Olsher2 teaches
at least one aspect of at least one item selected from the group of at least one instance of the data structure of claim 184 and information receives at least one item selected from the group of the information, a magnitude, a valence, a property, a description, a color, a weight, a brightness, a distinction, a belief, an emotion, a strength, a durability, an evaluation, an appraisal, a level of emotional engagement, an expectation, a goal, a classification, a viewpoint, an association, an attribution, a time duration, and a semantic component. (magnitude of the positive energy can be determined, section 5.3; note that Hadfield teaches a data structure as shown previously)

As per claim 211, Olsher2 teaches
a transformation takes place of at least one aspect of at least one transformed aspect selected from the group of the information, a magnitude, a valence, a property, a description, a color, a weight, a brightness, a distinction, a belief, an emotion, a strength, a durability, an evaluation, an appraisal, a level of emotional engagement, an expectation, a goal, a classification, a viewpoint, an association, an attribution, a time duration, and a semantic component. (generates a source of positive energy to counteract some or all the negative energy generated and magnitude of the positive energy can be determined, section 5.3)

As per claim 212, Olsher2 teaches
the transformation occurs in response to energy being applied to at least one aspect of at least one item selected from the group of information and at least one instance of the data structure of claim 184. (generates a source of positive energy to counteract some or all the negative energy generated and magnitude of the positive energy can be determined, section 5.3; note that Hadfield teaches a data structure as shown previously)

As per claim 213, Olsher2 teaches
to perform the transformation, a function transforms at least one aspect of the at least one transformed aspect. (generates a source of positive energy to counteract some or all the negative energy generated and magnitude of the positive energy can be determined, section 5.3)

As per claim 214, Olsher2 teaches
the energy from at least one component of at least one first item selected from the group of at least one instance of the data structure of claim 184 and information combines at least one component of the energy of least one second item selected from the group of at least one instance of the data structure of claim 184 and information. (flow of energy from one concept to another, section 4, where some nodes have multiple inputs that can be considered a combination; note that Hadfield teaches a data structure as shown previously)

As per claim 215, Olsher2 teaches
the energy is introduced into at least one element of at least one first item selected from the group of at least one instance of the data structure of claim 184 and information. (flow of energy from one concept to another, section 4; queries and simulation process, sections 7.1-7.2; note that Hadfield teaches a data structure as shown previously)

As per claim 216, Olsher2 teaches
the energy is generated, moves, flows, or is received in service of, guided by, or in response to at least one item selected from the group of a query and a simulation. (flow of energy from one concept to another, section 4; queries and simulation process, sections 7.1-7.2)

As per claim 217, Olsher2 teaches
at least one aspect of at least one node of the graph represents at least one aspect of at least one concept. (figure 1)

As per claim 218, Olsher2 teaches
at least one aspect of at least one edge of the graph represents at least one aspect of at least one item selected from the group of at least one label, at least one attribute, at least one function, and at least one energy guide. (figure 1, where edges have labels in the graph)

As per claim 219, Olsher2 teaches
at least one aspect of the data structure represents at least one aspect of at least one item selected from the group of at least one concept, at least one label, at least one function, at least one attribute, and at least one energy guide. (figure 1, where nodes and edges have labels; note that Hadfield teaches a data structure as shown previously)

As per claim 220, Olsher2 teaches
to generating at least one aspect of at least one instance of the data structure of claim 184. (Emotion scores generated from overall energy distributions and the energy present on key concepts, section 7.2; note that Hadfield teaches a data structure as shown previously)

As per claim 221, Olsher2 teaches
Olsher2 does not explicitly indicate “generating at least one aspect of at least one instance of the computer-readable medium of claim 185”.
However Hadfield discloses “generating at least one aspect of at least one instance of the computer-readable medium of claim 185” (paragraphs [0042], [0075]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Olsher2 and Hadfield because using the steps claimed would have given those skilled in the art the tools to improve the invention by being able to store and retrieve concepts for so that future search requests can be made for the data (see Hadfield, paragraphs [0003]-[0008]). This gives the user the advantage of storage so that recreation of all data so that it is not necessary in the future.

As per claim 222, Olsher2 teaches
at least one item selected from the group of identifying one or more primitives, selecting one or more primitives, choosing one or more primitives, breaking information down, decomposition, decomposition of information unpacking information, and unpacking opaque items. (figure 2, where concepts can be considered primitives)

As per claim 223, Olsher2 teaches
further comprising information, wherein at least one of the program instructions is directed to processing at least one element of the information. (simulation process begins with user submission of Queries containing contexual data, proposals, and details on what the user wishes the system to do, section 7.2, where processing elements is done in simulations)

As per claim 224, Olsher2 teaches
at least some aspect of the processing involves considering elements of the information pairwise. (figure 1, where nodes are interrelated via their edges and therefore are considered pairwise)

As per claim 225, Olsher2 teaches
performing the following steps: storing first data regarding a reference start concept in at least one storage medium; and storing second data regarding a reference end concept in the at least one storage medium. (African Conflict Model with events, section 8 and figure 1, where the graph in figure 1 has start, end, and labels for edges)

As per claim 226, Olsher2 teaches
performing the following steps: storing first data regarding a reference start concept in at least one storage medium; storing second data regarding a reference end concept in the at least one storage medium; and storing third data regarding a label to connect the first stored data to the second stored data in the at least one storage medium. (African Conflict Model with events, section 8 and figure 1, where the graph in figure 1 has start, end, and labels for edges)

As per claim 227, Olsher2 teaches
at least one item selected from the group of receiving data, collecting data, and generating at least one aspect of the at least first one item via at least one item selected from the group of: collecting data, combining information, collecting information, interviews, conducting interviews, combining information, combining data, connecting information, connecting data, input from a user, input from a computer, input from a system, automated input from a third party source, data acquisition from at least one Internet source, data acquisition from at least one third party source, input of data acquired during an interview of a subject, input of data acquired from a questionnaire, automated data input, analysis of data from at least one third party source, analysis of data, concept correlation, the Internet, a database, a network, a third party source, a storage medium, analyzing data, at least one third party source, computer-readable knowledge, decomposed knowledge, receiving an input, from a questionnaire, inputting data derived from a questionnaire, inputting data derived from an interview, transferring the data from another device, and recording data. (user submission of Queries containing contextual data, proposals, and details, section 7.2)

As per claim 228, Olsher2 teaches
at least one aspect of the data structure is generated with at least one item selected from the group of a magnitude, a valence, a property, a description, a color, a weight, a brightness, a distinction, a belief, an emotion, a strength, a durability, an evaluation, an appraisal, a level of emotional engagement, an expectation, a goal, a classification, a viewpoint, an association, an attribution, a time duration, and a semantic component. (the listed aspects are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited. No functional steps are specifically linked to the type of data and would be performed the same regardless of the data.   Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994). Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have aspects in a data structure because such data does not functionally relate to the steps claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention; note that Hadfield teaches a data structure as shown previously).

As per claim 229, Olsher2 teaches
at least one aspect of the data structure comprises at least one item selected from the group of a magnitude, a valence, a property, a description, a color, a weight, a brightness, a distinction, a belief, an emotion, a strength, a durability, an evaluation, an appraisal, a level of emotional engagement, an expectation, a goal, a classification, a viewpoint, an association, an attribution, a time duration, and a semantic component. (the listed aspects are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited. No functional steps are specifically linked to the type of data and would be performed the same regardless of the data.   Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994). Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have aspects in a data structure because such data does not functionally relate to the steps claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention; note that Hadfield teaches a data structure as shown previously).

As per claim 230, Olsher2 teaches
at least one aspect of at least one instance of the data structure is connected to at least one aspect of at least one other instance of the data structure. (figure 1, where graph shows connections; note that Hadfield teaches a data structure as shown previously)

As per claim 231, Olsher2 teaches
at least one aspect of the data structure is generated by at least one item selected from the group of Statistical analysis, Machine Learning, Mathematical analysis, Spatial analysis, Parsing, Classification, Neural Networks, Cryptographic analysis, Medical analysis, Constraint satisfaction, Geospatial analysis, Cloud computation, Graph analysis, Matching, Planning, Topographical analysis, Semantic analysis, Explanation, Explanatory Analysis, Government analysis, Logic analysis, Prediction, Predictive Analysis, Knowledge analysis, Search, Optimization, Reasoning, Scheduling, Recommendation, Algebraic analysis, Linguistic analysis, Psychological analysis, Warfare analysis, Military analysis, Intelligence analysis, Graphical analysis, Programming analysis, Software analysis, Signal analysis, Engineering analysis, Database analysis, Networking analysis, Operating system analysis, Scientific analysis, Team analysis, and Astronomical analysis. (software and modeling paradigms put forth in this paper, designed to be responsive to peacekeepers and planners’ real-world needs, section 10; note that Hadfield teaches a data structure as shown previously).

As per claim 232, Olsher2 teaches
the content of at least one aspect of the data structure is related to at least one item selected from the group of human beliefs, feelings, emotions, religion, thoughts, needs, goals, wants, psychological functioning, business processes, products, destinations, restaurants, attractions, other travel and business-related topics, political policies, and general objects, and general systems. (software and modeling paradigms put forth in this paper, designed to be responsive to peacekeepers and planners’ real-world needs, section 10; in the alternative, the listed aspects are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited. No functional steps are specifically linked to the type of data and would be performed the same regardless of the data.   Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994). Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have aspects in a data structure because such data does not functionally relate to the steps claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention; note that Hadfield teaches a data structure as shown previously).

As per claim 233, Olsher2 teaches
the content of at least one aspect of the data structure comprises, in whole or in part, at least one item selected from the group of a domain model, a cultural model, a psychological model, a customer model, a customer intelligence model, a topic model, an area model, a political model, a political personage model, a government needs model, a goal model, a belief model, a worldview model, a business model, a product model, information model, and a market model. (software and modeling paradigms put forth in this paper, designed to be responsive to peacekeepers and planners’ real-world needs, section 10; note that Hadfield teaches a data structure as shown previously).

As per claim 234, Olsher2 teaches
to least one item selected from the group of: run algorithms, run reasoning algorithms, facilitate a reasoning substrate, use a reasoning substrate, reason, solve problems, run algorithms on a reasoning substrate, run reasoning algorithms on a reasoning substrate, use information, use data, combine information, combine data, employ energy, flow energy, build a task model, task models, task modeling, run a task model, solve a query, make a prediction, employ some sort of facsimile to some end, answer a question, solve a problem, facilitate thinking, think, think about something, simulate, simulation, universal simulation, task-independent simulation, simulate meaning, simulate natural language, simulate a language, process code, understand code, understand natural language, process natural language, simulate psychology, simulate effects, simulate the future, simulate cause and effect, teach, discover consequences, help people come together on a topic, imagine, imagine what if, ask what if, answer what if, simulate domains, simulate domain interactions, simulate differential causality in domains, simulate causality, support decisionmaking, support prediction, provide basis for other processes, simulate behavior, understand, explain, simulate possibilities, determine relevance of information at runtime, adjust operation based on provided information, operate upon implicit knowledge, determine relevance and semantics at runtime, construe at runtime, draw implicit knowledge, reasoning support/input from interconnection patterns and wider interactions, expose all semantics to processes running on top of them, bind information and/or items together at runtime, enable operation independent of data source, fuse data from different sources, schemas, and/or domains, reuse knowledge and/or information across problems, make maximal use of information that is implicitly present, support graceful degradation in view of bad knowledge/data/information, infer something likely about the past, present, or future, process energy targets, enable digital twinning, enable brain digital twinning, facilitate thinking, minimize pre-cognizing, minimize pre-construal, compute consequences, infer goals, extract information, simulate real-world functioning of human concepts and cognitive processes, combine information, combine information in response to a simulation, engage in conceptually-mediated reasoning, combine information in response to a query, generate contextually-accurate expectations, support decisionmaking, create new concepts and understandings on the fly, modulate processing based on knowledge, compute tradeoffs, compute risks, model, model tasks, complete tasks, perform tasks, solve unanticipated problems, generate contextually-accurate expectations with respect to the world, and combine information in response to a question. (software and modeling paradigms put forth in this paper, designed to be responsive to peacekeepers and planners’ real-world needs, section 10).

As per claim 235, Olsher2 teaches
at the least one item is directed to at least one item selected from the group of. Statistical analysis, Machine Learning, Mathematical analysis, Spatial analysis, Parsing, Classification, Neural Networks, Cryptographic analysis, Medical analysis, Constraint satisfaction, Geospatial analysis, Cloud computation, Graph analysis, Matching, Planning, Topographical analysis, Semantic analysis, Explanation, Explanatory Analysis, Government analysis, Logic analysis, Prediction, Predictive Analysis, Knowledge analysis, Search, Optimization, Reasoning, Scheduling, Recommendation, Algebraic analysis, Linguistic analysis, Psychological analysis, Warfare analysis, Military analysis, Intelligence analysis, Graphical analysis, Programming analysis, Software analysis, Signal analysis, Engineering analysis, Database analysis, Networking analysis, Operating system analysis, Scientific analysis, Team analysis, and Astronomical analysis. (software and modeling paradigms put forth in this paper, designed to be responsive to peacekeepers and planners’ real-world needs, section 10).

As per claim 236, Olsher2 teaches
the data structure is capable of enabling at least one aspect of at least one first instance of the data structure to be directed to a first semantic domain and at least one aspect of at least one second instance of the data structure to be directed to a second semantic domain. (combine psychological knowledge with information about conflict resolution, section 8; note that Hadfield teaches a data structure as shown previously).

As per claim 237, Olsher2 teaches
merging at least one first aspect of at least one first instance of the at least one first item and at least one second aspect of at least one second instance of the at least one first item. (combine psychological knowledge with information about conflict resolution, section 8).

As per claim 238, Olsher2 teaches
at least one item selected from the group of a query, answering a query, reasoning about a query, explaining a query, the answer to a query, generating the answer to a query, explaining, and explaining the answer to a query. (query specifying action and simulation provides recommendations, section 7.1-7.2)

As per claim 239, Olsher2 teaches
at least one aspect of at least one instance of the data structure has at least one of a plurality of meanings, interpretations, contexts, and applications, which are dynamic in response to various queries. (query with contextual data, proposals, and details, section 7.1-7.2; note that Hadfield teaches a data structure as shown previously)

As per claim 240, Olsher2 teaches
at least one item selected from the group of syntax of a query, content of a query, meaning, and meaning embedded in a query alters at least one aspect of a plurality of meanings, interpretations, contexts, and applications. (query with contextual data, proposals, and details, section 7.1-7.2)

As per claim 241, Olsher2 teaches
at least one query, wherein at least one aspect of the at least one query comprises at least one item selected from the group of a task, problem, participant, goal, need, requirement, desired outcome, desired change, and desired state of the world/state of affairs. (query with contextual data, proposals, and details, section 7.1-7.2)

As per claim 242, Olsher2 teaches
providing an answer to a query. (query specifying action and simulation provides recommendations, section 7.1-7.2)

As per claim 243, Olsher2 teaches
at least one element of the information related to a query involves at least one instance of the at least one first item. (query with contextual data, proposals, and details, section 7.1-7.2)

As per claim 244, Olsher2 teaches
least one item selected from the group of generating an answer, outputting an answer, computing starting energy, transforming energy, transforming energy in support of a query, running a plurality of sub-simulations, flowing energy in at least one direction, and performing at least one meta-analysis. (query specifying action and simulation provides recommendations, section 7.1-7.2)

As per claim 245, Olsher2 teaches
the at least one meta-analysis comprises at least one item selected from the group of analyzing a distribution of energy, analyzing third party data from a third party source, semantic analysis, and statistical analysis. (energy flows, section 4).

As per claim 246, Olsher2 teaches
at least one item selected from the group of a simulation, a task, a problem, a participant, a goal, a need, a requirement, a desired outcome, a desired change, and a desired state of the world/state of affairs. (query and simulation process, section 7.1-7.2).

As per claim 247, Olsher2 teaches
the simulation is directed to maximizing or facilitating at least one item selected from the group of a customer's satisfaction, profit generation, problem solving, product or service provision, decision making, situational awareness, psychological effects, real-world effects, business success, marketing considerations, personal preferences of customers, customization of offerings, potential recommendations, future predictions of needs, future predictions of desires, future predictions of events, psychological attributes of customers, potential business inquiries, and potential inquiries of customers. (query and simulation process, section 7.1-7.2; software and modeling paradigms put forth in this paper, designed to be responsive to peacekeepers and planners’ real-world needs, section 10; ‘facilitating…” indicates intended use; Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” The following types of claim language may raise a question as to its limiting effect: (A) statements of intended use or field of use, including statements of purpose or intended use in the preamble, (B) "adapted to" or "adapted for" clauses, (C) "wherein" or "whereby" clauses, (D) contingent limitations, (E) printed matter, or (F) terms with associated functional language. This list of examples is not intended to be exhaustive. The determination of whether particular language is a limitation in a claim depends on the specific facts of the case. See MPEP 2111.04).

As per claim 248, Olsher2 teaches
the query is directed to maximizing or facilitating at least one item selected from the group of a customer's satisfaction, profit generation, problem solving, product or service provision, decision making, situational awareness, psychological effects, real-world effects, business success, marketing considerations, personal preferences of customers, customization of offerings, potential recommendations, future predictions of needs, future predictions of desires, future predictions of events, psychological attributes of customers, potential business inquiries, and potential inquiries of customers. (query and simulation process, section 7.1-7.2; software and modeling paradigms put forth in this paper, designed to be responsive to peacekeepers and planners’ real-world needs, section 10; ‘facilitating…” indicates intended use; Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” The following types of claim language may raise a question as to its limiting effect: (A) statements of intended use or field of use, including statements of purpose or intended use in the preamble, (B) "adapted to" or "adapted for" clauses, (C) "wherein" or "whereby" clauses, (D) contingent limitations, (E) printed matter, or (F) terms with associated functional language. This list of examples is not intended to be exhaustive. The determination of whether particular language is a limitation in a claim depends on the specific facts of the case. See MPEP 2111.04).

As per claim 249, Olsher2 teaches
at least one reasoning algorithm. (COGVIEW allows reasoning on highly ambiguous, nuanced, difficult-to-quantify data, section 4)

As per claim 250, Olsher2 teaches
at least some aspect of the at least one reasoning algorithm is directed to at least one item selected from the group of a simulation, a query, and Statistical analysis. (COGVIEW allows reasoning on highly ambiguous, nuanced, difficult-to-quantify data, section 4; simulation process, section 7.2)

As per claim 251, Olsher2 teaches
at least one of Statistical analysis, Machine Learning, Mathematical analysis, Spatial analysis, Parsing, Classification, Neural Networks, Cryptographic analysis, Medical analysis, Constraint satisfaction, Geospatial analysis, Cloud computation, Graph analysis, Matching, Planning, Topographical analysis, Semantic analysis, Explanation, Explanatory Analysis, Government analysis, Logic analysis, Prediction, Predictive Analysis, Knowledge analysis, Search, Optimization, Reasoning, Scheduling, Recommendation, Algebraic analysis, Linguistic analysis, Psychological analysis, Warfare analysis, Military analysis, Intelligence analysis, Graphical analysis, Programming analysis, Software analysis, Notice Signal analysis, Engineering analysis, Database analysis, Networking analysis, Operating system analysis, Scientific analysis, Team analysis, and Astronomical analysis. (COGVIEW allows reasoning on highly ambiguous, nuanced, difficult-to-quantify data, section 4)

As per claim 252, Olsher2 teaches
maximizing or facilitating at least one item selected from the group of a customer's satisfaction, profit generation, problem solving, product or service provision, decision making, situational awareness, psychological effects, real-world effects, and business success, and the at least one query is directed to at least one of marketing considerations, personal preferences of customers, customization of offerings, potential recommendations, future predictions of needs, future predictions of desires, future predictions of events, psychological attributes of customers, potential business inquiries, and potential inquiries of customers. (software and modeling paradigms put forth in this paper, designed to be responsive to peacekeepers and planners’ real-world needs, section 10; ‘facilitating…” indicates intended use; Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” The following types of claim language may raise a question as to its limiting effect: (A) statements of intended use or field of use, including statements of purpose or intended use in the preamble, (B) "adapted to" or "adapted for" clauses, (C) "wherein" or "whereby" clauses, (D) contingent limitations, (E) printed matter, or (F) terms with associated functional language. This list of examples is not intended to be exhaustive. The determination of whether particular language is a limitation in a claim depends on the specific facts of the case. See MPEP 2111.04).

As per claim 253, Olsher2 teaches
at least one item selected from the group of inference, inference of at least some of the details of a query, inference of at least some of the details of a simulation, inference based at least in part on information, and inference based at least in part on input information. (information is inferred using contextualized reasoning processes, section 4.4; queries and simulation process, section 7.1-7.2)


Response to Arguments
Applicant's arguments filed 5/16/2022 have been fully considered but they are not persuasive. 

With respect to the interpretation of claim 148 under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the applicant “requests withdrawal of the rejection.” This interpretation of record was not a rejection and so the applicant request is not appropriate - there were no objections in the Non-Final Rejection mailed 11/16/2021. The applicant made no statement regarding this interpretation so it is maintained. In addition, the rejection of claim 148 under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for failing to recite a combination of elements as required by that statutory provision is maintained. Note that MPEP 2164.08(a) states that “[a] single means claim, i.e., where a means recitation does not appear in combination with another recited element of means” and claim 148 does not recite any other means.

With respect to the 35 USC 101 rejections of claims 148-181 as being directed to an abstract idea without significantly more, applicant argues that “though many of the claims at issue have been cancelled, addressing Examiner's 101 objections here will essentially cover all of the same objections he might have with respect to the new claims” (see applicant arguments, page 25). However, the 35 USC 101 rejections are rejections and not objections. In addition, arguments for rejections not yet given are not applicable.
Applicant further argues that the “claims as set forth here cannot be performed in the human mind”, “even if they could, they remain eligible if they are integrated into practical applications, improve technology, and so on” (applicant arguments, page 24), that the “invention profoundly enhances the field of Al”, that the “claims, specification, and Applicant's papers describe all of this in great detail and discuss multiple applications with profound effects” and “that it would be manifestly obvious to the PHOSITA that Applicant's claims, at a minimum, represent an improvement to the technology of computing and to the field of Artificial Intelligence” (applicant arguments, page 25). In response, these types of broad statements do not specifically address any of the claimed subject matter and do not overcome the 35 USC 101 rejections of record.
Applicant further argues that examples of claims as cited in MPEP 2106.04(a) that cannot be performed by the human mind are applicable to the applicant’s claimed invention (applicant arguments, pages 25-26). However, it is submitted that none of these examples are the same as the claimed invention and that this argument does not overcome the 35 USC 101 rejections of record.
Applicant further argues that “the human mind is not equipped in any way with respect to, at a minimum, the atoms of claim 148 and/or the data structure and representation of claim 182, nor with respect to doing any of the things the Al is, in some embodiments, capable of doing with either” (applicant arguments, page 26) and that “because “atoms" did not exist until Applicant invented them, it is not likely that there is "equipment" in the human mind to generate them” similar to samples previously cited by applicant with respect to MPEP 2106.04(a) (applicant arguments, pages 26-27). Examiner disagrees and submits that such broad statements regarding what cannot be performed by the human mind are not convincing and reiterates the examples cited in the MPEP are not the same as the applicant’s invention. MPEP 2106.04(a)(2)(III) indicates that a mental process that can be performed by the human mind, or by a human using a pen and paper to be an abstract idea. Therefore, after considering this argument the 35 USC 101 rejections of record are maintained.

With respect to the 35 USC 102(a)(1) rejections of claim 177-178, applicant argues that there is nothing in the cited reference that reads on the claimed “capable of increasing…” limitation because “none of the elements of claim 177 are in fact taught by any of Applicant’s prior work nor any other reference“ and that “[u]nique teachings are required for PHOSITA to define, understand, and apply this limitation, and only references that provide said teachings are the specification and Applicant’s COGBASE paper” (applicant arguments, page 27). In response, the Olsher reference (OLSHER, DANIEL J. and TOH, HENG GUAN, Novel Methods for Energy-Based Cultural Modeling and Simulation: Why Eight Is Great in Chinese Culture, IEEE Symposium Series on Computational Intelligence, 2013, 1-8, IEEE, USA) cited as teaching this claim teaches simulation related to “useful semantic attributes” (see Olsher, abstract) and “nuanced Energy-Based Knowledge Representation (EBKR) … for nuanced cultural representation, simulation, and reasoning” (see Olsher, section I, second paragraph). Further, Olsher shows that this nuanced EKBR sets up pathways whereby energy may flow between semantic elements that model domains characterized by nuanced interconnected semantics (Olsher, section III) and adding various energy amounts during this flow of energy (see Olsher, Section IX). From these teachings one of skill in the art would know that either nuance or cross-domain capabilities could be increased because energy related to these characteristics can be increased as taught by the Olsher reference. Therefore, applicants’ arguments with respect to claims 177-178 are not convincing and the rejections of record are maintained.

With respect to the 35 USC 103 rejections of claims 69-147, applicant argues that the cited prior art does not teach these claims (see applicant arguments, pages 31-35). It is noted that these claims have been cancelled and therefore applicant’s arguments regarding these claims, or any cancelled claims, are moot.

With respect to the 35 USC 103 rejections of claims 148-150, 176, 179, 180, and 181, and specifically the “common claim language” applicant argues that the cited references are directed to “energy” do not teach the claimed “"wherein the amount of semantic content represented within each individual atom is sufficiently small to facilitate at least one of the group of nuanced context-aware cause-effect computer-based reasoning" (see applicant’s arguments, page 36). In response, the Olsher reference (OLSHER, DANIEL J. and TOH, HENG GUAN, Novel Methods for Energy-Based Cultural Modeling and Simulation: Why Eight Is Great in Chinese Culture, IEEE Symposium Series on Computational Intelligence, 2013, 1-8, IEEE, USA) teaches formalism for supporting reasoning by setting up pathways of where energy may flow between semantic elements that is for modeling domains characterized by nuanced interconnected semantics (see Olsher, section III). It is submitted that the various semantic elements or concepts could be considered atoms and could be interpreted as sufficiently small as claimed because they make the modeling system capable of supporting reasoning. The applicant is not specific as to what language is not supported, but it is submitted that claims may be given their broadest reasonable interpretation and that the specification does not clearly disclose the meaning of “sufficiently small” and that the interpretation of elements or concepts that support reasoning are sufficiently small in the absence of any specific definition provided by the applicant. 
Applicant further argues that the Kudritskiy reference does not disclose “semantic content … nor atoms … nor nuanced context aware cause-effect reasoning” (applicant arguments, page 36) however it is respectfully submitted that the Kudritskiy reference was not cited as teaching these elements. With respect to the ability to reconfigure or reuse on the fly, the Kudritskiy reference teaches modifying values in real-time in order to meet task demands (see Kudritskiy, paragraphs [0068],[0032]). Therefore, a combination of the Olsher and Kudritskiy references teaches the “common claim language” in claims 148-150, 176, 179, 180, and 181, as argued by the applicant.

With respect to the 35 USC 103 rejections of claim 151 applicant argues that “a mere reference to a GUI could not possibly teach ‘configure a computer or to combine capabilities of the computer as required for at least one task to be performed ... [via a] reasoning substrate ... involving at least one or more atoms’” (applicant arguments, pages 38-39). It is not clear what GUI the applicant is referring to in their arguments and it is noted that no single reference is shown to teach all these limitations. 
Applicant further argues that Olsher2 (OLSHER, DANIEL J., Cognitive/AI Peacekeeping Decision Support Models, IEEE 2013 Global Humanitarian Technology Conference, 2013, 137-143, IEEE, USA) does not disclose  "configure a computer or to combine capabilities of the computer as required for at least one task to be performed ... [via a] reasoning substrate ... involving at least one or more atoms within the reasoning substrate, wherein an atom is defined as an embodiment embodying individual elements of information in a medium wherein the amount of semantic content represented within each individual atom is sufficiently small to facilitate at least one of the group of nuanced context-aware cause- effect computer-based reasoning and the ability of the computer to reuse or reconfigure the at least one atom 'on-the-fly' as is useful in order to meet task demands in context." (applicant arguments, page 39). It is respectfully submitted that Olsher2 is not cited for teaching all the claim language that the applicant attributes as being taught by this reference. However, Olsher2 is cited as teaching the claimed a reasoning substrate and input information related to task information as a user submission of a query with contextual data and proposals and using reasoning to determine model concepts (see Olsher2, section 7.2). Therefore, a combination of the cited references teaches these limitations.

With respect to the 35 USC 103 rejections of claim 160 applicant argues that Olsher2 does not disclose the claim because there is “no reference to analysis is made and no analysis is even contemplated here nor with any respect to any of the other elements” (applicant arguments, pages 39-40). It is noted that the using reasoning determine model concepts in the simulation process with respect to the user submission of a query containing data and proposals (see Olsher2, section 7.2) reads the claimed reasoning substrate being generated by analyzing other information contained within the input information. Therefore, Olsher2 discloses these limitations.

With respect to the 35 USC 103 rejections of claim 161 applicant argues that “the mere sentence ‘Nuanced context and culture are taken significantly into account when making such predictions’ cannot reasonably render entire systems including reasoning substrates, atoms, reasoning procedures, and so on unpatentable” and that “[t]he sentence doesn’t teach nor even contemplate any of those elements” (applicant arguments, page 40). In answer, it is not clear what “mere sentence” the applicant is referring to in his argument. Claim 161 specifies that “at least one of the at least one reasoning procedures generates at least one prediction” and does not contain reasoning substrates, atoms, and so on as argued by the applicant. However, Olsher2 does disclose generating new courses of action that are predicted to meet certain goals (see Olsher2, section 7.1) and using reasoning to determine model concepts (see Olsher2, section 7.2), which reads on the claimed limitation. Therefore, Olsher2 discloses the claim.

With respect to the 35 USC 103 rejections of claim 162 applicant argues that “the mere sentence "through consideration of choice paths, the system is able to determine what kinds of energy would reach which nodes under which conditions, and can make recommendations accordingly" (which is directed to energy and choice paths) cannot possibly render an entire system directed at a minimum to atoms, substrates, and reasoning procedures (none of which are referenced here and none of which reference energy or choice paths) unpatentable” (applicant arguments, page 40). In answer, it is not clear what “mere sentence” the applicant is referring to in his argument. Claim 162 specifies that “at least one of the at least one reasoning procedures generates at least one recommendation” and does not contain atom or substrates as argued by the applicant. However, Olsher2 does disclose making recommendations (see Olsher2, section 5.4) and using reasoning to determine model concepts (see Olsher2, section 7.2), which reads on the claimed limitation. Therefore, Olsher2 discloses the claim.

With respect to the 35 USC 103 rejections of claim 163 applicant argues that “the cited art does not read on claim 151, because selection is not referenced therein, and, furthermore, as above, we cannot examine an element of the claim in isolation from the rest of the invention, which, again here is an entire system directed at a minimum to atoms, substrates, and reasoning procedures, none of which are referenced here” (applicant arguments, page 40). Applicant is referred to the response to arguments regarding claim 151, above.

With respect to the 35 USC 103 rejections of claim 164 applicant argues that “the cited art does not mention the word 'explain' nor teach anything related to the system at issue” (applicant arguments, page 40). It is noted that Olsher2 discloses the claimed “reasoning procedures output at least one explanation derives from its processing” as consideration of choice paths and energy reaching nodes that recommendations are made (see Olsher2, section 5.4) and using reasoning to determine model concepts (see Olsher2, section 7.2), where the recommendations are the same as output of at least one explanation and that this recommendation is derived from processing the simulation. Therefore, Olsher2 reads on this claimed.

With respect to the 35 USC 103 rejections of claim 165 applicant argues that “the cited art does not teach anything related to ‘generat[ing] at least one controlled action with respect to the input information or reasoning substrate’” (applicant arguments, page 40). It is noted that Olsher2 discloses running simulations based on queries made by a user that contain information (see Olsher2, sections 5.4 & 7.2) that reads on this claim because simulations can be considered controlled actions. Therefore, Olsher2 reads on this claim.

With respect to the 35 USC 103 rejections of claim 166 applicant argues that “the cited section does not teach the system at issue and would not help the PHOSITA. Merely discussing something, but not teaching it, could not render inventions that actually teach how to do that thing unpatentable” (applicant arguments, page 40). It is noted that Olsher2 discloses running simulations based on queries made by a user that contain information and using reasoning to determine model concepts (see Olsher2, 7.2) that reads on this claim because running simulations using reasoning could be considered one aspect of the human mind. Therefore, Olsher2 reads on this claim.

With respect to the 35 USC 103 rejections of claim 167 applicant argues that the “invention represents a major advance in Al, and because said invention is capable of new and important applications that were never before possible, it is reasonable to expect Applicant to possess unique thinking on the implications of his invention” and that “[n]o prior art teaches these applications in this context, and so, viewing the invention as a whole, the sentence "The simulation process begins with user submission of Queries containing contextual data, proposals, and details on what the user wishes the system to do" cannot render any part obvious” (applicant arguments, pages 40-41). Applicant must discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them. It is noted that Olsher2 discloses user queries that contain information (see Olsher2, section 7.2) and this reads on the claimed “input information concerns at least one item selected from the group of people, investing, currencies, countries, commodities, equities, assets, financial networks, human networks, social networks, and other holistically-related aspects of the foregoing”. Therefore, Olsher2 discloses the claim.

With respect to the 35 USC 103 rejections of claims 168-175, applicant must discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them. It is also noted that applicant refers to ‘objections’ but there were no objections made in the Non-Final Action mailed 10/16/2021.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY A MORRISON whose telephone number is (571)272-7112.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jay A Morrison/
Primary Examiner, Art Unit 2198